 



Exhibit 10.2
PHI, INC. 401(k) RETIREMENT PLAN
Working Copy of
2001 Amended and Restated Plan
Effective January 1, 2006
(Incorporating Amendments One through Eight)
Fisher & Phillips LLP
Volume Submitter Plan
This Fisher & Phillips LLP Volume Submitter Specimen Plan Document is the
Property of Fisher & Phillips LLP, and may not be Copied, Altered or Adopted
Without the Express Written Consent of Fisher & Phillips LLP.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      INTRODUCTION     1  
 
                    ARTICLE 1 DEFINITIONS     2  
 
                   
 
    1.1     Account Balance or Account     2  
 
    1.2     Act     2  
 
    1.3     Affiliate     2  
 
    1.4     Beneficiary     2  
 
    1.5     Board of Directors or Board     2  
 
    1.6     Code     2  
 
    1.7     Company     2  
 
    1.8     Compensation     2  
 
    1.9     Effective Date     4  
 
    1.10     Eligible Employee     4  
 
    1.11     Employee     4  
 
    1.12     Employee Benefits Committee or Committee     5  
 
    1.13     Employer     5  
 
    1.14     Employer Account     5  
 
    1.15     Employment Commencement Date     5  
 
    1.16     Entry Date     5  
 
    1.17     401(k) Account     5  
 
    1.18     401(k) Contributions     5  
 
    1.19     Highly Compensated Employee     5  
 
    1.20     Hour of Service     6  
 
    1.21     Investment Fund     7  
 
    1.22     Limitation Year     7  
 
    1.23     Matching Account     7  
 
    1.24     Matching Contributions     7  
 
    1.25     Nonelective Contribution Account     7  
 
    1.26     Nonhighly Compensated Employee     7  
 
    1.27     Normal Retirement Age     7  
 
    1.28     Normal Retirement Date     7  
 
    1.29     One Year Period of Severance     7  
 
    1.30     Participant     8  
 
    1.31     Plan     8  
 
    1.32     Plan Year     8  
 
    1.33     Predecessor Company     8  
 
    1.34     Prior Plan     8  
 
    1.35     Qualified Domestic Relations Order     8  
 
    1.36     Qualified Nonelective Contributions     8  
 
    1.37     Qualified Matching Contributions     8  
 
    1.38     Rollover Account     8  
 
    1.39     Rollover Contribution     8  
 
    1.40     Service     8  
 
    1.41     Severance of Service     9  
 
    1.42     Spouse or Surviving Spouse     10  
 
    1.43     Totally and Permanently Disabled     10  

 



--------------------------------------------------------------------------------



 



                     
 
    1.44     Trust     10  
 
    1.45     Trustee     10  
 
    1.46     Valuation Date     10  
 
    1.47     Year of Service     10  
 
                    ARTICLE 2 ELIGIBILITY AND PARTICIPATION     12  
 
                   
 
    2.1     Initial Participation     12  
 
    2.2     Change in Status     12  
 
    2.3     Participation upon Reemployment     12  
 
    2.4     Ineligible Employees     13  
 
                    ARTICLE 3 CONTRIBUTIONS     14  
 
                   
 
    3.1     Employee Contributions     14  
 
    3.2     Company Contributions     14  
 
    3.3     Makeup Contributions     15  
 
    3.4     401(k) Plan Nondiscrimination Testing     15  
 
    3.5     Rollover Contributions     15  
 
    3.6     Method and Time for Payment of Contributions     16  
 
    3.7     Contribution Due to Mistake of Fact     16  
 
    3.8     Nondeductible Overpayment     16  
 
    3.9     Individual Accounting     16  
 
                    ARTICLE 4 CONTRIBUTION ALLOCATIONS AND VESTING     17  
 
                   
 
    4.1     Allocation of Employee Contributions     17  
 
    4.2     Company Contributions     17  
 
    4.3     Limitation on Annual Addition     18  
 
    4.4     Vesting     20  
 
    4.5     Forfeitures     20  
 
                    ARTICLE 5 VALUATION OF FUND AND ALLOCATION OF GAINS AND
LOSSES     22  
 
                   
 
    5.1     Valuation of Fund     22  
 
    5.2     Daily Valuation     22  
 
                    ARTICLE 6 PAYMENT OF BENEFITS     23  
 
                   
 
    6.1     Distribution of Benefits     23  
 
    6.2     Amount, Time and Method of Payment     23  
 
    6.3     Small Benefit Payments     24  
 
    6.4     Minimum Distribution Rules     24  
 
    6.5     Election of Direct Rollover     25  
 
    6.6     Definitions     25  
 
    6.7     Qualified Domestic Relations Order Payments     26  
 
    6.8     Reemployment     26  
 
                    ARTICLE 7 DEATH BENEFITS     27  
 
                   
 
    7.1     Death Benefits     27  
 
    7.2     Designation of Beneficiary     27  
 
    7.3     Time and Method of Payment     27  

(ii)



--------------------------------------------------------------------------------



 



                      ARTICLE 8 IN-SERVICE WITHDRAWALS BY PARTICIPANTS     29  
 
                   
 
    8.1     Hardship Withdrawals from 401(k) Account     29  
 
    8.2     Withdrawal from Rollover Account     30  
 
    8.3     Withdrawals after Age 591/2     30  
 
    8.4     Limitations on Withdrawals     30  
 
    8.5     Automated Withdrawals     31  
 
                    ARTICLE 9 INVESTMENT OF TRUST ASSETS — PARTICIPANT DIRECTED
INVESTMENTS     32  
 
                   
 
    9.1     Participant Directed Investments     32  
 
    9.2     Voting Rights     32  
 
                    ARTICLE 10 PLAN ADMINISTRATION     33  
 
                   
 
    10.1     Establishment of the Employee Benefits Committee     33  
 
    10.2     Powers of the Employee Benefits Committee     33  
 
    10.3     Duties and Authority of the Employee Benefits Committee     34  
 
    10.4     Actions by the Committee or a Subcommittee     35  
 
    10.5     Indemnification     35  
 
    10.6     Benefit Application and Claims Procedure     35  
 
    10.7     Responsibilities of Named Fiduciaries Other than the Committee    
36  
 
    10.8     Allocation of Responsibilities     36  
 
    10.9     Designation of Persons to Carry Out Responsibilities of Named
Fiduciaries     36  
 
    10.10     Payment of Expenses     36  
 
                    ARTICLE 11 PLAN ADOPTION, AMENDMENT OR TERMINATION     37  
 
                   
 
    11.1     Amendment of Plan     37  
 
    11.2     Merger     37  
 
    11.3     Form of Amendments     37  
 
    11.4     Acceptance of Transferred Assets     37  
 
    11.5     Plan to Plan Transfers     37  
 
    11.6     Plan Termination or Partial Termination     38  
 
                    ARTICLE 12 TRUST FUND AND THE TRUSTEE     39  
 
                   
 
    12.1     Trust and Trustee     39  
 
    12.2     Assets of the Trust     39  
 
                    ARTICLE 13 MISCELLANEOUS     40  
 
                   
 
    13.1     Limitation of Assignment     40  
 
    13.2     Legally Incompetent Distributee     40  
 
    13.3     Unclaimed Payments     40  
 
    13.4     Notification of Addresses     40  
 
    13.5     Notice of Proceedings and Effect of Judgment     40  
 
    13.6     Severability     40  
 
    13.7     Prohibition Against Reversion     41  
 
    13.8     Limitation of Rights     41  
 
    13.9     Controlling Law     41  

(iii)



--------------------------------------------------------------------------------



 



                     
 
    13.10     Errors in Payment     41  
 
    13.11     USERRA and Code Section 414(u) Compliance     41  
 
    13.12     Loans     41  
 
    13.13     Headings and Use of Words     42  
 
                    ARTICLE 14 TOP-HEAVY PROVISIONS     43  
 
                   
 
    14.1     Applicability of this Article     43  
 
    14.2     Top-Heavy and Super Top-Heavy Determination     43  
 
    14.3     Computation of the Aggregate of the Account Balances     43  
 
    14.4     Required Aggregation of Plans     44  
 
    14.5     Permissive Aggregation of Plans     45  
 
    14.6     Special Rules of Top-Heavy Plans and Super Top-Heavy Plans     45  
 
    14.7     Special Definitions     46  
 
                    ARTICLE 15 GOOD FAITH EGTRRA PROVISIONS     48  
 
                   
 
    15.1     Limitations on Contributions     48  
 
    15.2     Increase in Compensation Limit     48  
 
    15.3     Modification of Top-Heavy Rules     48  
 
    15.4     Direct Rollovers of Plan Distributions     49  
 
    15.5     Rollovers from Other Plans     50  
 
    15.6     Rollovers Disregarded in Involuntary Cash-Outs     50  
 
    15.7     Repeal of Multiple Use Test     50  
 
    15.8     Elective Deferrals — Contribution Limitation     50  
 
    15.9     Maximum Salary Reduction Contributions     51  
 
    15.10     Catch-Up Contributions     51  
 
    15.11     Suspension Period Following Hardship Distribution     51  
 
    15.12     Distribution upon Severance from Employment     51  
 
                    ARTICLE 16 MINIMUM DISTRIBUTION REQUIREMENTS     52  
 
                   
 
    16.1     General Rules     52  
 
    16.2     Time and Manner of Distribution     52  
 
    16.3     Required Minimum Distributions During Participant’s Lifetime     53
 
 
    16.4     Required Minimum Distributions After Participant’s Death     54  
 
    16.5     Definitions     55  
 
                    SCHEDULE A 401(k) PLAN NONDISCRIMINATION TESTING   A - 1
 
                    SCHEDULE B ELIGIBLE UNION EMPLOYEES     B - 1  
 
                    SCHEDULE C PARTICIPATING AFFILIATES     C - 1  

(iv)



--------------------------------------------------------------------------------



 



INTRODUCTION
     The Petroleum Helicopters, Inc. 401(k) Retirement Plan, originally
effective as of July 1, 1989, is hereby amended and restated in its entirety.
The Plan, as amended and restated hereby, is intended to qualify as a profit
sharing plan under Section 401(a) of the Code, and includes a cash or deferred
arrangement that is intended to qualify under Section 401(k) of the Code. The
Plan is maintained for the exclusive benefit of eligible employees and their
beneficiaries. The Plan is effective January 1, 2001, except where a special
effective date applicable to a provision is specified, in which case, the
special effective date shall be deemed the effective date of that provision in
operating the Plan, even if it relates to a date earlier than the effective date
of this amendment and restatement.
     Notwithstanding any other provision of this Plan to the contrary, the forms
of payment and other Plan provisions that were available immediately prior to
the later of the effective date of this amendment and restatement or the date
this amendment and restatement is adopted and that may not be eliminated under
Section 411(d)(6) of the Code, shall continue to be available to Participants
who had an account under the Plan on the day immediately preceding the later of
the effective date or the date this amendment and restatement is adopted.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     Whenever the following capitalized terms are used in a Plan, they have the
meanings specified below. Other words and phrases may be used which are not
defined in this Article 1, but for convenience, are defined when introduced in
the text.
     1.1 Account Balance or Account means the total amount credited to a
Participant’s 401(k) Account, After-Tax Account, Matching Account, Nonelective
Contribution Account, Employer Account, and Rollover Account. Where the balance
in a Participant’s Account is to be determined as of a given Valuation Date,
such balance shall be determined after all adjustments and allocations for the
Valuation Date have been made.
     1.2 Act means the Employee Retirement Income Security Act of 1974, as
amended.
     1.3 Affiliate means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b))
with the Employer, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with the
Employer, (c) any other corporation, partnership, or other organization which is
a member of an affiliated service group (within the meaning of Code
Section 414(m)) with the Employer, and (d) any other entity required to be
aggregated with the Employer pursuant to regulations under Code Section 414(o).
     1.4 Beneficiary means the person, persons, or entity designated by the
Participant under the terms of the Plan to receive any death benefit that
becomes payable under the Plan.
     1.5 Board of Directors or Board means the (a) Board of Directors or other
governing body of the Employer or (b) person acting with proper authority from
the Board.
     1.6 Code means the federal Internal Revenue Code of 1986, as amended.
     1.7 Company means the Employer and any Affiliate (or the successor of an
Affiliate) listed on Schedule C that maintains the Plan with the consent of the
Employee Benefits Committee.
     1.8 Compensation

  (a)   General Definition. Compensation generally means wages, salaries and
fees for professional services and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the employer maintaining the plan to
the extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan (as described in IRS regulations section 1.62-2(c)).
Compensation shall include any amount contributed by a Company on behalf of a
Participant pursuant to

2



--------------------------------------------------------------------------------



 



      a salary reduction agreement which is not includible in the gross income
of the Participant under Code Section 125, 132(f)(4), 401(k), 402(e)(3) or
402(h). Effective March 1, 2003, Compensation shall also include payments made
to an Employee while on leave pursuant to the Uniformed Services Employment and
Reemployment Rights Act (USERRA). Compensation shall exclude the following:

  (i)   Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;     (ii)   Amounts
realized from the exercise of a non-qualified stock option, or when restricted
stock (or property) held by the employee either becomes freely transferable or
is no longer subject to a substantial risk of forfeiture;     (iii)   Amounts
realized from the sale, exchange or other disposition of stock acquired under a
qualified stock option; and     (iv)   Other amounts which received special tax
benefits, or contributions made by the employer (whether or not under a salary
reduction agreement) towards the purchase of an annuity contract described in
section 403(b) of the Internal Revenue Code (whether or not the contributions
are actually excludable from the gross income of the employee).

  (b)   For Plan Years beginning in 1997 and thereafter, Compensation shall be
limited to $160,000 annually and shall be adjusted for changes in the cost of
living in accordance with Code Section 401(a)(17)(B). For Plan Years of less
than 12 months, this limit shall be prorated based on the number of calendar
months in the short Plan Year.     (c)   Definition for Purposes of 401(k)
Contributions. Notwithstanding (a) above, for purposes of determining an
Employee’s 401(k) Contributions, Compensation shall exclude commissions,
vacation purchases and other extra or special compensation, such as, but not
limited to, safety awards, one-time relocation bonuses, incentive bonuses, and
severance pay (including cashout of vacation pay, both banked and current).
Effective January 1, 2002, Compensation shall include cash payments of banked
vacation pay paid while actively employed and incentive bonuses paid for the
2002 fiscal year and years thereafter.     (d)   Definition for Purposes of
Matching Contributions. Notwithstanding (a) above, for purposes of determining
Matching Contributions, Compensation shall exclude bonuses, commissions,
overtime pay, vacation purchases, and other extra or special compensation such
as, but

3



--------------------------------------------------------------------------------



 



      not limited to, safety awards, one time relocation bonuses, incentive
bonuses, and severance pay (including cashout of vacation pay, both banked and
current). Effective January 1, 2002 Compensation shall include banked vacation
pay paid while actively employed and incentive bonuses paid on account of the
2002 fiscal year and years thereafter.

     1.9   Effective Date means January 1, 2001, except to the extent a
different effective date is set forth for a specific section in this Plan.
     1.10 Eligible Employee means any Employee actively providing services to a
Company or on an authorized leave of absence, other than an Employee who is:

  (a)   covered by a collective bargaining agreement between a union and a
Company, provided that retirement benefits were the subject of good faith
bargaining, unless (1) the bargaining agreement specifically provides for
participation in this Plan, or (2) the bargaining agreement specifically
provides for participation in a tax-qualified plan of a company acquired by the
Employer or an Affiliate and the Employee Benefits Committee has consented to
participation in this Plan, which consent is evidenced by specifying the
bargaining agreement in Schedule B,     (b)   a leased employee, or     (c)   a
non-resident alien.

     1.11 Employee means any person, including an officer, who is on the payroll
of the Company and whose wages are subject to withholding for purposes of
federal income taxes or for purposes of the Federal Insurance Contribution Act.
An independent contractor shall not be treated as an Employee for purposes of
the Plan without regard to whether such person is a common law employee or
retroactively recharacterized as an employee for wage tax purposes.
     A person working at the Company whose employer for payroll purposes is an
unrelated third party, shall not be treated as an Employee for purposes of the
Plan, without regard to whether such person is a common law employee of the
Company.
     The term “leased employee” means any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with section
414(n)(6) of the Internal Revenue Code) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control of the recipient. A leased employee shall be treated as an
employee of the Company, but only for purposes of coverage testing under 401(b).
Contributions or benefits provided a leased employee by the leasing organization
which are attributable to services performed for the recipient employer shall be
treated as provided by the recipient employer.

4



--------------------------------------------------------------------------------



 



     A leased employee shall not be considered an employee of the recipient if:

  (a)   such employee is covered by a money purchase pension plan providing:

  (i)   a nonintegrated employer contribution rate of at least 10 percent of
compensation, as defined in section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the employee’s gross income under section 125, 132(f)(4), section 402(e)(3),
section 402(h)(1)(B) or section 403(b) of the Code,     (ii)   immediate
participation, and     (iii)   full and immediate vesting; and

  (b)   leased employees do not constitute more than 20 percent of the
recipient’s nonhighly compensated work force.

     1.12 Employee Benefits Committee or Committee means the Employee Benefits
Committee established in Article 10 of this Plan which shall consist of not less
than three nor more than seven persons appointed from time to time by the Board
of Directors to serve at its pleasure and serve as Plan Administrator.
     1.13 Employer means PHI, Inc. and any successor thereto.
     1.14 Employer Account means the account maintained for a Participant which
is credited with employer contributions such as profit sharing contributions
(other than Qualified Nonelective Contributions, Qualified Matching
Contributions, Matching Contributions and Discretionary Contributions).
     1.15 Employment Commencement Date means the date on which an Employee first
performs an Hour of Service for a Company.
     1.16 Entry Date means the first day of each calendar month.
     1.17 401(k) Account means the account maintained for a Participant which is
credited with the Participant’s 401(k) Contributions.
     1.18 401(k) Contributions mean the elective deferrals made pursuant to a
Participant’s election which have been contributed in accordance with Code
Section 401(k).
     1.19 Highly Compensated Employee means, for Plan Years beginning after
1996, an Employee who:

  (a)   is a 5-percent owner at any time during the year or the preceding year;
or     (b)   received compensation during the preceding year from the Company in
excess of $80,000 (as adjusted pursuant to Code Section 415(d)), and, if

5



--------------------------------------------------------------------------------



 



      the Employer so elects, was a member of the top-paid group for such year.
        An employee is in the top-paid group of employees for any year if such
employee is in the group consisting of the top 20 percent of employees when
ranked on the basis of compensation paid during such year. For purposes of
determining the number of employees in the top-paid group, the Company shall
exclude employees who:

  (i)   have not completed 6 months of service;     (ii)   normally work less
than 171/2 hours per week;     (iii)   normally work during not more than
6 months in any year;     (iv)   have not attained age 21; and     (v)   except
to the extent provided in regulations, are included in a unit of employees
covered by a collective bargaining agreement between employee representatives
and the Company.

      A former Employee shall be treated as a Highly Compensated Employee if
such employee was a Highly Compensated Employee when such employee separated
from service, or such employee was a Highly Compensated Employee at any time
after attaining age 55.         The determination of who is a Highly Compensated
Employee, including the determinations of the number and identity of employees
in the top-paid group, and the compensation that is considered, will be made in
accordance with Code Section 414(q) and the regulations thereunder.         For
the 1997 Plan Year, the above rules apply as if they were in effect during the
Plan Year beginning in 1996.

     1.20 Hour of Service means:

  (a)   Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Company. These hours shall be credited to the
Employee for the computation period or periods in which the duties are
performed;     (b)   Each hour for which an Employee is paid, or entitled to
payment, by a Company on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, or leave of absence. Such person shall not be considered to have
terminated employment under this Section 1.22(b) unless the person fails to
return to the employ of the Company at or prior to the expiration date of the
person’s absence hereunder, in which case

6



--------------------------------------------------------------------------------



 



      the person shall be deemed to have terminated employment as of the date of
commencement of such absence;     (c)   Each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by a
Company. These hours shall be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

     An Hour of Service credited under Section 1.20(a) or (b) above will not be
credited under Section 1.20(c).
     Hours under this Section shall be calculated and credited pursuant to
Section 2530.200b-2 of the Department of Labor regulations which are
incorporated herein by reference.
     An Hour of Service with an Affiliate that has not adopted the Plan is
treated as an Hour of Service with a Company for vesting purposes and for
purposes of meeting the eligibility service requirement.
     1.21 Investment Fund means any of the funds in which a Participant may
invest his or her Account in accordance with the provisions of Article 9.
     1.22 Limitation Year means the calendar year.
     1.23 Matching Account means the account maintained for a Participant which
is credited with Matching Contributions and/or discretionary matching
contributions made pursuant to Section 3.2.
     1.24 Matching Contributions mean the contributions made by a Company which
match a Participant’s 401(k) Contributions.
     1.25 Nonelective Contribution Account means the account maintained for a
Participant which is credited with Qualified Nonelective Contributions or
Qualified Matching Contributions made on behalf of a Participant.
     1.26 Nonhighly Compensated Employee means an Employee who is not a Highly
Compensated Employee.
     1.27 Normal Retirement Age means age 65 with five Years of Service.
     1.28 Normal Retirement Date means the date a Participant attains Normal
Retirement Age.
     1.29 One Year Period of Severance means a 12-consecutive month period
beginning on the date a Severance of Service occurs and ending on the first
anniversary of such date, provided that the Employee during the 12-consecutive
month period fails to perform an Hour of Service.

7



--------------------------------------------------------------------------------



 



     1.30 Participant means any person who has an Account Balance in the Plan.
Notwithstanding the foregoing, an Eligible Employee who elects not to contribute
to the Plan, shall be treated as a Participant for purposes of Article 14 and
Schedule A.)
     1.31 Plan means this Plan and related trust.
     1.32 Plan Year means the calendar year.
     1.33 Predecessor Company means a company or other business entity acquired
by the Employer or an Affiliate whose service was counted under the Prior Plan.
     1.34 Prior Plan means the tax-qualified retirement plan of a Company that
is restated hereunder, if any.
     1.35 Qualified Domestic Relations Order means a judgment, decree, or order
relating to the provision of child support, alimony payments, or marital
property rights, to a spouse, former spouse, child or other dependent, made
pursuant to a state domestic relations law, which creates or recognizes the
existence of an alternate payee’s right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan, as described in
Code Section 414(p).
     1.36 Qualified Nonelective Contributions mean the contributions made to
comply with Code Section 401(k) or (m) and allocated to a Participant’s
Nonelective Contribution Account.
     1.37 Qualified Matching Contributions mean the contributions made to comply
with Code Section 401(k) or (m) and allocated to a Participant’s Nonelective
Contribution Account.
     1.38 Rollover Account means the account maintained for a Participant which
is credited with a Rollover Contribution.
     1.39 Rollover Contribution means the amount rolled over by a Participant or
the amount transferred from another plan qualified under Code Section 401(a) or
from a qualifying individual retirement account (“IRA”) and allocated to the
Participant’s Rollover Account.
     1.40 Service means a period commencing on the Employee’s Employment
Commencement Date or reemployment commencement date, whichever is applicable,
and ending on the Employee’s Severance of Service, subject to the following:

  (a)   If an Employee has a Severance of Service because of a quit, discharge
or retirement and then performs an Hour of Service within twelve (12) months of
the Severance of Service date, he or she shall receive Service credit for the
period of time commencing on the date a Severance of Service occurs and ending
on the date on which the Employee again performs an Hour of Service for the
Employer or an Affiliate. (hereafter referred to as “Period of Severance”).    
(b)   An Employee who has a Severance of Service because of a quit, discharge or
retirement during or immediately following an authorized leave of absence, and
who performs an Hour of Service within (12)

8



--------------------------------------------------------------------------------



 



      months from the date the leave of absence began, shall receive service
credit for the Period of Severance. If an Employee is absent for 12 full months,
no service credit is given for the Period of Severance, except as required by
Section 13.11.

     In determining an Employee’s Service, a prior period of service not
required to be taken into account by reason of a period of severance which
constitutes a One Year Period of Severance shall not be recognized under the
Plan. If an Employee incurs more than a One Year Period of Severance but less
than five consecutive One Year Periods of Severance, all Years of Service
credited before the period of severance shall be reinstated.
     Service with a Predecessor Company shall be taken into account under the
Plan as Service with a Company only with respect to an Employee who was employed
by the Predecessor Company on the date its assets or stock were acquired by the
Employer or an Affiliate. Service with a Predecessor Company shall be taken into
account under the Plan unless previously disregarded under the Plan or the Prior
Plan.
     1.41 Severance of Service means the earlier of:

  (a)   the date on which the Employee quits, retires, is discharged or dies;  
  (b)   the date on which the Employee fails to return to the service of the
Company at the expiration of an authorized leave of absence in excess of twelve
(12) months or recovery from being Totally and Permanently Disabled in excess of
six (6) months; or     (c)   the first anniversary of the first date of a period
in which the Employee remains absent from service with the Company (with or
without pay) for any reason other than quit, retirement, discharge, death,
authorized leave of absence or Total and Permanent Disability (such as vacation,
holiday, sickness, unauthorized leave of absence or layoff).

     Severance of Service shall not occur and credit for vesting purposes shall
be given for the following:

  (d)   a period of service with the Armed Forces of the United States of
America, if an Employee who left active service with the Company to enter and
did directly enter such Armed Forces, returned to active employment within the
time and under the conditions which entitle him/her to reemployment rights under
the laws of the United States of America;     (e)   transfer directly from the
employment of one Company to another Company. Transfer of an Employee in this
Plan to service with an Affiliate which has not adopted this Plan will not be
considered a Severance of Service and will cause such service to be included as
Service in this Plan. However, such aforesaid service will only be

9



--------------------------------------------------------------------------------



 



      credited for vesting purposes and not for benefit purposes under this
Plan; or     (f)   the period ending on the second anniversary of any absence
from work by reason of the pregnancy of the Employee, by reason of the birth of
a child of the Employee, by reason of the placement of a child with the Employee
in connection with the adoption of such child by the Employee, or for purposes
of caring for such child for a period immediately following such birth or
placement; provided, however, that the period between the first and second
anniversaries of the first day of any such absence shall not count as Service
and no credit will be given for such period for vesting purposes.

     1.42 Spouse or Surviving Spouse means the legal spouse of the Participant,
provided that a former spouse will be treated as the Spouse or Surviving Spouse
to the extent provided under a Qualified Domestic Relations Order, except that
none of the requirements relating to consent shall apply to such former spouse.
     1.43 Totally and Permanently Disabled means the permanent loss or loss of
use of a member of function of the body, or the permanent disfigurement of the
Participant, or any physical or mental impairment which renders the Participant
incapable of engaging in his or her usual and customary occupation and which
requires the Participant to terminate employment. To be Totally and Permanently
Disabled, the disability must arise while the Participant is employed by a
Company or an Affiliate. Disability will be determined by the Employer, in
accordance with uniform principles, upon the basis of such medical reports and
other evidence as the Employer deems necessary.
     1.44 Trust means the assets of the Plan held by the Trustee(s), segregated
in a separate trust or trusts and governed by a separate trust document or
documents. This document may govern multiple trusts.
     1.45 Trustee means the person, persons, bank, and/or other entity selected
by the Board to hold the assets of a Trust in accordance with Article 12.
     1.46 Valuation Date means each business day of the Plan Year that the Trust
assets are valued or such Valuation Dates as may be specified by the Employer,
but no less frequently than the last day of the Plan Year.
     1.47 Year of Service means twelve months of Service with the Employer or an
Affiliate. Years of Service shall not include employment otherwise disregarded
under the Plan or Prior Plan.
     All non-successive periods of Service shall be aggregated and any periods
of Service of less than a whole year (whether or not consecutive) shall be
aggregated on the basis that twelve months of Service equal a whole Year of
Service. A month of Service is deemed to be 30 days in the case of the
aggregation of fractional months. After aggregating all Service, any period of
Service less than a whole year (12 months) shall be disregarded.

10



--------------------------------------------------------------------------------



 



     If a Participant incurs a Severance of Service that is more than six months
after his most recent Anniversary Date, the Participant shall be considered to
have completed a Year of Service during the Computation Period starting on such
Anniversary Date for vesting purposes.
     If, under the terms of the Prior Plan, service was credited using the
general method described in ERISA Reg. § 2530.200b-2, an Employee’s Service
shall be converted to the elapsed time method by crediting each Employee with a
period of Service consisting of :

  (a)   A number of years equal to the number of years of service credited to
the Employee under the terms of the Prior Plan before the Plan Year in which the
Prior Plan was amended and restated; and     (b)   The greater of:

  (i)   the period of Service that would be credited to the Employee under the
Service provisions of the this Plan beginning on the first day of the Plan Year
in which the Plan is amended and restated; or     (ii)   the service taken into
account under the Prior Plan for the year of the amendment as of the date the
Prior Plan is amended and restated.

11



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.1 Initial Participation. An Eligible Employee may become a Participant as
of the Entry Date coinciding with or next following the date on which he first
performs one Hour of Service.
     2.2 Change in Status.

  (a)   If a Participant no longer meets the definition of an Eligible Employee,
such Participant may no longer contribute to the Plan and is no longer eligible
for Company contributions effective as of the time of such change in status. If
any such Employee again becomes an Eligible Employee, active participation in
the Plan commences effective as of the time of the change in status. A change in
status includes, but is not limited to, transfer to or from an Affiliate which
is not participating in this Plan or becoming a member of a collective
bargaining unit whose members do not participate in the Plan.     (b)   If an
Employee is employed by a Company after working for an Affiliate not covered by
the Plan, his Service with the Affiliate shall count for purposes of meeting the
eligibility requirement of Section 2.1, except that if his employment with the
Affiliate terminated and he is reemployed by a Company after more than five
consecutive One Year Periods of Severance, prior Service is disregarded.

     2.3 Participation upon Reemployment. If an Employee who terminates
employment is reemployed before he incurs a One Year Period of Severance, he
shall be treated as if the termination had not occurred and all such Employee’s
service with the Company will be taken into account for purposes of meeting the
eligibility requirement of Section 2.1. In all other circumstances, all Service
shall be counted except the following:

  (a)   If an Employee incurs a One Year Period of Severance prior to completing
the eligibility requirement of Section 2.1 and is later reemployed by a Company,
his prior Service shall be disregarded for purposes of meeting the eligibility
requirement of Section 2.1.     (b)   If a Participant has no vested interest in
his Matching Account and Employer Account and incurs more than five consecutive
One Year Periods of Severance, prior Service shall be disregarded for purposes
of meeting the eligibility requirement of Section 2.1.

     If a Participant’s Service is disregarded, such Participant will be treated
as a new Employee for purposes of meeting the eligibility requirement of
Section 2.1 upon reemployment. If a former Participant’s Service may not be
disregarded under the previous subparagraphs, such Participant shall participate
immediately upon reemployment provided the Participant is an Eligible Employee
at the time of reemployment.

12



--------------------------------------------------------------------------------



 



     2.4 Ineligible Employees. In the event that a Nonhighly Compensated
Employee is not an Eligible Employee, but is erroneously allowed to participate
in the Plan, he or she is deemed eligible to participate during the period for
which contributions are made to the Plan. The Company is not obligated to make a
Matching Contribution with respect to any such erroneous contribution, but may
do so, in its sole discretion.

13



--------------------------------------------------------------------------------



 



ARTICLE 3
CONTRIBUTIONS
     3.1 Employee Contributions.

  (a)   401(k) Contributions

  (i)   Participant Election. A Participant may elect to make 401(k)
Contributions in whole percentages of Compensation on a form provided by the
Committee or by any other method authorized by the Committee, which may not be
less than 1% of Compensation and which may not exceed the lesser of: (A) 90% of
Compensation, or (B) $15,000 (the Code Section 402(g) limit in effect for the
2006 taxable year), adjusted from time to time for increases in the
cost-of-living pursuant to Code Section 402(g)(5).     (ii)   Separate Election
for Bonuses and Accrued Vacation. Notwithstanding the preceding, a Participant
may make a separate deferral election with respect to bonuses and accrued
vacation payments made in lieu of time off, in a percentage from 1% to 100%,
subject to the Code Section 402(g) limit in effect for the applicable Plan Year.
    (iii)   Automatic Enrollment. An Employee hired or rehired on or after
April 1, 2006, will be automatically enrolled in the Plan with an election equal
to 3% of Compensation on the first date he is otherwise eligible to participate
in the Plan if he does not make an affirmative election under paragraph
(i) above. Such deemed deferral election shall remain in effect until changed by
the Participant in accordance with the terms of Section 3.1(b) of the Plan. Each
Employee will be given a reasonable amount of time before the first applicable
payroll period, to elect to cancel his/her automatic enrollment instead of
having the automatic 401(k) deferral election applied to his/her pay.

  (b)   Participant’s Election. A Participant may make or change the
contribution election made pursuant to this Section 3.1 at any time in
accordance with the Plan’s administrative procedures.

     3.2 Company Contributions

  (a)   Matching Contributions. The Company shall make Matching Contributions on
behalf of each Participant who is an Eligible Employee in an amount equal to
200% of the amount contributed for said Participant under Section 3.1(a);
however, no more than 3% of the Participant’s Compensation shall be taken into
account. The Matching Contribution shall be made taking into account
Compensation on a payroll period basis. The annual Matching Contribution under
this Section shall equal

14



--------------------------------------------------------------------------------



 



      two times the Participant’s 401(k) Contribution, not to exceed 6% of the
Participant’s Compensation. The Matching Contribution shall be made taking into
account Compensation on a payroll period basis with respect to regular payroll
checks and on the basis of each payment made with respect to incentive bonuses
and cash payment of banked vacation pay paid while actively employed.     (b)  
Discretionary Matching Contributions. The Company, in its sole discretion, may
make discretionary matching contributions to the Plan to match Participant’s
401(k) Contributions.     (c)   Discretionary Contributions. The Company, in its
sole discretion, may make a profit sharing contribution to the Plan for a Plan
Year, without regard to whether the Company has profits.     (d)   Qualified
Nonelective Contributions and Qualified Matching Contributions. The Company may
make Qualified Nonelective Contributions and/or Qualified Matching Contributions
to satisfy the nondiscrimination tests described in Schedule A of the Plan. The
Employer shall not be required to make a Qualified Nonelective Contribution or a
Qualified Matching Contribution for any Plan Year, and the Employer shall have
sole discretion to determine whether any such contribution shall be made for a
Plan Year and the amount of such contribution.

     3.3 Makeup Contributions. The Company may make special makeup contributions
to the Plan, if necessary. A makeup contribution is necessary if a Participant’s
or Beneficiary’s Account must be reinstated in accordance with Section 6.7 or if
a mistake or omission in making or allocating contributions is discovered and is
not corrected by revising prior allocations. A makeup contribution may be made
if it is determined that a correction is advisable under an IRS voluntary
compliance procedure.
     3.4 401(k) Plan Nondiscrimination Testing. The Plan will satisfy the
nondiscrimination tests set out in Schedule A.
     3.5 Rollover Contributions. An Eligible Employee may transfer to the Plan
and Trust all or any portion of the money or other property received by the
Employee from another plan and trust that is tax-qualified under Code Section
401(a) and which constitutes a qualifying rollover distribution under Code
Section 402(c), excluding any portion of such distribution representing
non-deductible employee contributions. Any such rollover must be completed
within sixty (60) days of the Employee’s receipt of the qualifying rollover
distribution.
     An Eligible Employee may transfer to the Plan and Trust all of the money or
other property in an individual retirement account or annuity which contains
only those amounts described above plus earnings thereon.
     The Rollover Contribution must meet all applicable rollover or plan to plan
transfer requirements under the Code. Acceptance by the Plan and Trust of any
rollover or direct

15



--------------------------------------------------------------------------------



 



transfer shall not constitute, or be construed to be, a determination by the
Committee of the tax consequences to the Participant of the rollover or direct
transfer.
     3.6 Method and Time for Payment of Contributions.

  (a)   It is the intent of the Company to pay 401(k) Contributions to the Trust
in accordance with Department of Labor regulations.     (b)   All other
contributions shall be paid to the Trust no later than the time prescribed by
law (including extensions thereof) for filing the Company’s federal income tax
return for the fiscal year ending with or within the Plan Year for which the
contribution is made.

     3.7 Contribution Due to Mistake of Fact. If a contribution was made due to
a mistake of fact, the amount attributable to the mistake of fact (unadjusted
for earnings attributable to the mistaken amount, but reduced for any losses
attributable to the mistaken amount) may revert to the Company within a one year
period after it was contributed. If such reversion does not occur within such
one year period, such mistaken amount shall be held in a suspense account and
used as Company contributions in accordance with the Company’s direction.
     3.8 Nondeductible Overpayment. All contributions to the Plan are
conditioned on their deductibility under Code Section 404. If a nondeductible
overpayment is made by the Company, such overpayment may revert to the Company
within a one year period, unadjusted for earnings attributable to the
overpayment, but reduced for any losses attributable to the overpayment. If a
nondeductible overpayment does not revert within such one year period, such
overpayment shall be held in a suspense account (with no adjustment for gains,
losses or interest), and used as a Company contribution in accordance with the
Company’s direction.
     3.9 Individual Accounting. The Committee shall establish and maintain
adequate records disclosing the separate proportionate interest of each
Participant in a Trust.

16



--------------------------------------------------------------------------------



 



ARTICLE 4
CONTRIBUTION ALLOCATIONS AND VESTING
     4.1 Allocation of Employee Contributions. 401(k) Contributions made by a
Company pursuant to the Participant’s election will be allocated to the 401(k)
Account of the Participant on whose behalf they are made.
     4.2 Company Contributions

  (a)   Allocation of Matching Contributions. Matching Contributions will be
allocated to the Matching Account of the Participant on whose behalf they were
made under the terms of the Plan.     (b)   Allocation of Discretionary Matching
Contributions. Discretionary matching contributions made pursuant to
Section 3.2(b) will be allocated to the Matching Accounts of Participants pro
rata on the basis of all 401(k) Contributions made during the Plan Year.     (c)
  Allocation of Profit Sharing Contributions. Profit sharing contributions made
pursuant to Section 3.2(c) will be allocated to a Participant’s Employer Account
on the basis that the Participant’s Compensation bears to the total of all
Participants’ Compensation.     (d)   Allocation of Qualified Nonelective
Contributions. If the Company elects to make a Qualified Nonelective
Contribution for a Plan Year, such contribution will be allocated either to all
Participants or only to Participants who are Nonhighly Compensated Employees,
(i) in the ratio that the Compensation of each such Participant for the Plan
Year bears to the total Compensation of all such Participants for the Plan Year,
or (ii) using another method of allocation permitted under Treasury
Regulation Section 1.401(k)-2(a)(6). Qualified Nonelective Contributions shall
be treated as 401(k) Contributions for all purposes under the Plan to the extent
used to satisfy the ADP test described in Schedule A.     (e)   Allocation of
Qualified Matching Contributions. If the Company elects to make a Qualified
Matching Contribution for a Plan Year, such contribution will be allocated
either to all Participants or only to Participants who are Nonhighly Compensated
Employees, (i) in the ratio that each Participant’s 401(k) Contributions under
Section 3.1(a) for the Plan Year bears to the total 401(k) Contributions under
Section 3.1(a) of all Participants for the Plan Year, or (ii) using another
method of allocation permitted under Treasury
Regulation Section 1.401(m)-2(a)(6). Qualified Nonelective Contributions shall
be treated as 401(k) Contributions for all purposes under the Plan to the extent
used to satisfy the ADP test described in Schedule A.     (f)   Allocation of
Makeup Contribution. A contribution made pursuant to Section 3.3 will be
allocated in accordance with the Committee’s direction

17



--------------------------------------------------------------------------------



 



      to reinstate a former Participant’s Account or, as necessary, to correct a
mistake or omission.     (g)   Allocation of Rollover Contribution. A Rollover
Contribution made by a Participant will be allocated to the Participant’s
Rollover Account.

     4.3 Limitation on Annual Addition.

  (a)   Definitions. The following terms used in this section shall have the
following meanings:

  (i)   The term “Annual Additions” means the sum of (1) the Employer
contributions under the Plan (including elective deferrals to a 401(k) plan)
credited to a Participant for any Limitation Year, (2) forfeitures credited to a
Participant for any Limitation Year, and (3) amounts described in §415(l)(1) and
§419A(d)(2) of the Code.     (ii)   The term “Dollar Limitation” means $30,000,
as adjusted pursuant to Code Section 415(d).

  (b)   Limitation on Maximum Annual Additions.

  (i)   Notwithstanding any provision of the Plan to the contrary, the Annual
Additions credited to a Participant’s Account in any Limitation Year shall not
exceed the lesser of the Dollar Limitation in effect for the Limitation Year or
twenty-five percent (25%) of the Participant’s compensation as defined in Code
Section 415(c)(3) for such Limitation Year.         Effective for Plan Years
beginning on or after December 31, 1997, for purposes of calculating the maximum
annual addition to a Participant’s account under Code Section 415, Compensation
shall include elective deferrals as defined in Code Section 402(g)(3) and any
amount which is not includible in gross income of a Participant by reason of
Code Sections 125 or 457. Effective for Plan Years beginning on and after
January 1, 2001, Compensation shall include elective amounts that are not
includible in gross income of a Participant by reason of Code Section 132(f)(4).
    (ii)   If as a result of a reasonable error in estimating a Participant’s
compensation, or under other circumstances approved by the Commissioner of
Internal Revenue, this limitation is exceeded, the Administrator shall eliminate
the excess amount in the following order: (1) apply the provisions of any other
plans to the extent that such provisions would reduce the excess amount in the
Participant’s Account; or (2) distribute 401(k) Contributions and forfeit any
Matching Contributions or Discretionary Matching

18



--------------------------------------------------------------------------------



 



      Contributions attributable thereto made for the year to the extent that
the distribution would reduce the excess amount in the Participant’s Account.  
  (iii)   If unallocated portions are held in a suspense account at the time of
the complete termination of the Plan and such unallocated portions may not be
allocated as a result of the limitations of this subsection, then such
unallocated portions shall be returned to the Employer.     (iv)   If 401(k)
Contributions are returned to the Participant under this subsection, then such
returned amounts shall not be included for purposes of the limitations of Code
§402(g), the ADP test and the ACP test.     (v)   The limitations of this
subsection are intended solely to satisfy the requirements of Code §415 and
shall at no time prevent the payment of any benefits not prohibited by the Code
or Treasury regulations issued thereunder.     (vi)   For purposes of this
section, all defined contribution plans maintained by Affiliates shall be
treated as a single plan whether or not such plans have been terminated.

  (c)   Limitation Where Participant Also Participates in Defined Benefit Plan.

  (i)   Effective for Plan Years beginning before January 1, 2000, if a
Participant is a participant in one or more defined benefit plans maintained by
the Company, then for each Limitation Year the sum of the defined benefit plan
fraction and the defined contribution plan fraction shall not exceed 1.0 for any
Plan Year.     (ii)   The defined benefit plan fraction for any Limitation Year
shall mean a fraction (i) the numerator of which is the projected annual benefit
of the Participant (the annual benefit to which the Participant would be
entitled on the assumption that he continues employment until his Normal
Retirement Date at his current rate of compensation and other relevant factors
used to determine the annual benefit remain constant) under the defined benefit
plan determined as of the end of each Limitation Year, and (ii) the denominator
of which is the lesser of (a) 1.25 times the dollar limitation in effect under
Code §415(b)(1)(A) for such year, or (b) 1.4 times 100% of the Participant’s
average Compensation for the high 3 years.     (iii)   The defined contribution
plan fraction for any Limitation Year shall mean a fraction (i) the numerator of
which is the sum of the Annual Additions to the Participant’s Account at the
close of the

19



--------------------------------------------------------------------------------



 



      Limitation Year, and (ii) the denominator of which is the sum of the
lesser of the following amounts determined for such year and for each prior year
of service with the Employer, Affiliate or Predecessor Company (regardless of
whether a plan was in existence during those years): (a) 1.25 times the dollar
limitation in effect under Code §415(c)(1)(A) for such year (determined without
regard to Code §415(c)(6), or (b) 1.4 times 25% of the Participant’s
Compensation for each year.     (iv)   If the sum of the defined benefit plan
fraction and defined contribution plan fraction exceeds 1.0, the benefits under
the defined benefit plan shall be reduced to the extent necessary for the sum to
equal 1.0.

     4.4 Vesting

  (a)   A Participant shall be vested in his Account under the Plan as follows:

  (i)   401(k) Account — 100%     (ii)   Matching Account and Employer Account:

          Years of Service   Vested Percentage
1
    0  
2
    25  
3
    50  
4
    75  
5
    100  

  (iii)   Rollover Account — 100%     (iv)   Nonelective Contribution Account —
100%

  (b)   Notwithstanding the foregoing, if a Participant dies, becomes Totally
and Permanently Disabled or attains age 65 while employed by a Company he or she
shall become 100% vested in his or her Account.     (c)   All Service with the
Company counts for purposes of vesting under the Plan, except that any Employee
who terminates employment with fewer than two Years of Service and is later
reemployed shall lose those Years of Service for vesting purposes if the
reemployment occurs after such Employee incurs five consecutive One Year Periods
of Severance.

     4.5 Forfeitures. A Participant who terminates employment for any reason
will forfeit his or her non-vested Matching Account and/or Employer Account as
of the earlier of the last day of the Plan Year in which the Participant
received a distribution of his or her entire vested Matching and/or Employer
Accounts, or the last day of the Plan Year in which the Participant incurred 5
consecutive One Year Periods of Severance.

20



--------------------------------------------------------------------------------



 



     A Participant who has no vested Matching and Employer Accounts will be
deemed to have received a distribution and forfeit his or her said Matching and
Employer Accounts as of the last day of the Plan Year in which he or she
terminated employment.
     Forfeitures are allocated as a Discretionary Matching Contribution, except
as provided in Section 6.7.

21



--------------------------------------------------------------------------------



 



ARTICLE 5
VALUATION OF FUND AND ALLOCATION OF GAINS AND LOSSES
     5.1 Valuation of Fund. The Trustee shall value the Trust as of the last
Valuation Date of each Plan Year or such other period as the Trustee determines,
and the Trustee shall report the value of the net worth of the Trust to the
Committee in writing upon the completion of the valuation. In determining the
net worth of the Trust, the Trustee shall value the assets at fair market value
as of such Valuation Date and shall deduct from the Trust expenses, charges, and
fees of the Trust unless such expenses, charges, and fees have been guaranteed
or reimbursed by the Company.
     5.2 Daily Valuation. Participants’ Accounts may be valued using a daily
valuation method of accounting. Under the daily valuation method of accounting,
all amounts held in the Trust are invested as a unit or in accordance with the
provisions of certain other limited investment options as allowed by the
Committee and the Trustee. As of each Valuation Date, the Trustee shall adjust
each Investment Fund in the Participants’ Accounts (including a suspense account
and any other accounts maintained for daily valuation accounting purposes) in
the following manner (but not necessarily in the same order):

  (a)   Value at current fair market value the assets of the Trust.     (b)  
Adjust the Participants’ Account Balances (including any suspense accounts) for
any gain or loss since the last Valuation Date.     (c)   Subtract all payments
or distributions made from the Participants’ Accounts since the preceding
Valuation Date, including any adjustments for fees and expenses of the trust
charged to the Participants’ Account Balances.     (d)   Add the 401(k)
Contributions, Matching Contribution, Qualified Non-Matching and/or Nonelective
Contributions or any other contributions made to the Trust since the last
Valuation Date to the appropriate accounts.     (e)   Debit or credit, as
applicable, the Investment Funds in accordance with a Participant’s change in
investment election pursuant to Article 9.

     Notwithstanding the foregoing, if the Plan holds an asset that cannot be
valued readily on a daily basis, the Committee and the Trustee may treat that
asset separate and apart from the daily valuation accounting and may value that
asset at such time or times as deemed necessary, but at least annually.

22



--------------------------------------------------------------------------------



 



ARTICLE 6
PAYMENT OF BENEFITS
     6.1 Distribution of Benefits

  (a)   If a Participant separates from service or becomes Totally and
Permanently Disabled, the Participant’s vested Account Balance shall be payable
in accordance with this Article.     (b)   A Participant will be treated as
having incurred a separation from service and a distribution will be available
under this Article in the event of:

  (i)   the disposition of a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code Section 409(d)(2))
used in a trade or business if the Participant continues employment with the
corporation acquiring the assets and the selling corporation continues to
maintain the Plan after the disposition; or     (ii)   the disposition by a
corporation to an unrelated entity or individual of such corporation’s interest
in a subsidiary (within the meaning of Code Section 409(d)(3)) if the
Participant continues employment with the subsidiary and the selling corporation
continues to maintain the Plan.     (iii)   A distribution is not available
under this subparagraph if the purchaser maintains the seller’s plan at any time
after the disposition. A distribution made under this paragraph may not be made
later than the end of the second year following the calendar year in which the
disposition occurred except in unusual circumstances or in accordance with
applicable regulations.

     6.2 Amount, Time and Method of Payment

  (a)   When a Participant’s vested Account Balance becomes payable, a
distribution of the vested Account Balance, valued as of the Valuation Date
preceding distribution, will be made to the Participant with the Participant’s
consent as soon as administratively practicable in accordance with this Article.
    (b)   If consent is required and the Participant does not consent to a
distribution, the Account Balance will remain invested under the Plan, subject
to the Participant’s right to direct the investment of the Account.     (c)   If
a Participant receives a distribution, any contributions credited to the
Participant’s Account subsequent to such distribution shall become distributable
as of their allocation to the extent vested.

23



--------------------------------------------------------------------------------



 



  (d)   Distribution of a Participant’s vested Account Balance shall begin no
later than sixty (60) days after the end of the Plan Year in which occurs the
later of:

  (i)   the Participant’s attainment of age 65,     (ii)   the tenth anniversary
of the Participant’s participation in the Plan, or     (iii)   the Participant’s
termination of employment with the Company.

  (e)   Method of Payment. When a Participant’s vested Account is distributable,
a Participant has the right to elect in writing, on a form approved by and filed
with the Committee, to have his or her vested Account Balance distributed in a
single lump sum payment.

     6.3 Small Benefit Payments Effective for distributions made on and after
March 28, 2005, notwithstanding Section 6.2, if the Participant’s vested Account
Balance is $1,000 or less, the Committee will pay the Participant or the
designated Beneficiary (if the benefit payable is a death benefit) the value of
the Account Balance in a lump sum payment as soon as administratively
practicable, without the consent of the Participant.
     If the Participant’s vested Account Balance is greater than $1,000 and
equal to or less than $5,000 and if the Participant does not elect to receive
the distribution directly or have such Account Balance paid as a direct rollover
to an Eligible Retirement Plan specified by the Participant, then the Committee
will pay the distribution in a direct rollover to an individual retirement
account designated by the Committee.
     6.4 Minimum Distribution Rules

  (a)   General Rule. Effective January 1, 1997, a Participant must begin
receiving minimum required distributions from the Plan in accordance with Code
Section 401(a)(9) by April 1 of the calendar year following the later of the
calendar year in which such Participant attains age 701/2 or the calendar year
in which the Participant retires.     (b)   Special Rule Applicable to 5-Percent
Owner. A 5-percent owner of a Company, as that term is defined in Code
Section 416, is required to begin receiving minimum required distributions under
Code Section 401(a)(9) by April 1 of the calendar year following attainment of
age 701/2 without regard to whether he or she has retired.     (c)   Special
Rule for Participants Who Are Receiving Minimum Required Distributions. If a
Participant (other than a 5-percent owner) is employed by a Company and began
receiving a distribution required under Code Section 401(a)(9) before it was
amended by the Small Business Job Protection Act of 1996, such Participant may
elect to suspend

24



--------------------------------------------------------------------------------



 



      distributions from the Plan by written notice to the Committee until the
time distributions are required under the Plan.     (d)   Application of Code
§401(a)(9) and the Incidental Death Benefit Requirement. Distributions under
this Section will be made in accordance with the regulations under Code
§401(a)(9), including §1.401(a)(9)-2, notwithstanding any other provision of the
Plan to the contrary. Any distribution required under the incidental death
benefit requirements shall be treated as a distribution required under this
Section 6.4.     (e)   Transition Rule. Notwithstanding Section 6.4(a), a
Participant who attains age 701/2 on or after January 1, 1996, but before
December 31, 1999, may elect to commence receiving the equivalent of his minimum
required distributions by April 1 of the calendar year following the calendar
year in which such Participant attains age 701/2, or to defer receipt of all
distributions under the Plan until he or she retires.

     6.5 Election of Direct Rollover. Notwithstanding any provision of the Plan
to the contrary that would otherwise limit a Distributee’s election, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.
     6.6 Definitions

  (a)   Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities) and any
hardship withdrawal distributed in accordance with Section 8.1.     (b)  
Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a) that
accepts the Distributee’s Eligible Rollover Distribution. However, in the case
of an Eligible Rollover Distribution to the Surviving Spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity.

25



--------------------------------------------------------------------------------



 



  (c)   Distributee. A Distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s Surviving Spouse and the
Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order are Distributees with regard to
the interest of the Spouse or former Spouse.     (d)   Direct Rollover. A Direct
Rollover is a payment by the Plan to the Eligible Retirement Plan specified by
the Distributee.

     6.7 Qualified Domestic Relations Order Payments. A domestic relations order
relating to benefits under this Plan shall be reviewed by the Committee in
accordance with the Committee’s QDRO procedures. The Committee shall establish
procedures for processing domestic relations orders and determining the
qualified status of any such order in accordance with IRS guidance, rulings or
regulations. If the order is a Qualified Domestic Relations Order received by
this Plan, the Committee will authorize payment to the alternate payee pursuant
to the terms of the Qualified Domestic Relations Order as soon as
administratively practicable without regard to the time distribution would be
made with respect to the affected Participant.
     6.8 Reemployment. If a former Participant who received a lump sum
distribution from the Plan upon termination of employment is reemployed, such
Participant shall have the right to have the nonvested portion of his or her
Account Balance that was forfeited restored upon repayment to the Plan of the
full amount of the distribution. To receive a restoration of the forfeited
amount, the repayment must be made before the Participant incurs five
consecutive One Year Periods of Severance.
     The restoration allocation will be in the amount of the forfeiture and will
not be adjusted for gains or losses which occurred after the forfeiture arose.
The restoration of such forfeited amount shall be made first from forfeitures
arising under Section 4.5, then, if necessary, by an additional Company
contribution.

26



--------------------------------------------------------------------------------



 



ARTICLE 7
DEATH BENEFITS
     7.1 Death Benefits. A Participant’s Account Balance is payable upon his or
her death prior to commencement of benefit payments to such Participant’s
Surviving Spouse, unless the Participant is either not married or has filed a
Qualified Designation of Beneficiary (described in Section 7.2). If a
Participant is not married or has filed a Qualified Designation of Beneficiary,
his or her Account Balance is payable to the Participant’s designated
Beneficiary.
     7.2 Designation of Beneficiary. If a Participant is not married, he or she
may file a designation of Beneficiary with the Committee. The designated
Beneficiary shall be entitled to receive any death benefit payable under the
Plan in accordance with Section 7.1. If a Participant is married at the time of
his or her death, the Beneficiary of such deceased Participant will be the
Participant’s Surviving Spouse, unless the Participant has filed a Qualified
Designation of Beneficiary with the Committee. A “Qualified Designation of
Beneficiary” means a form provided by the Committee on which the Participant’s
Spouse consents in writing to the designation of a Beneficiary other than the
Spouse. The written consent must be witnessed by a Notary Public. A Spouse’s
consent is irrevocable when given. A Qualified Designation of Beneficiary may be
revoked at any time by the Participant and a new Qualified Designation of
Beneficiary filed with the Committee. If the Surviving Spouse or designated
Beneficiary predeceases the Participant and no contingent beneficiary is named,
or if there is no valid designation of Beneficiary executed by a Participant,
the death benefit payable under this section will be paid to the Participant’s
estate.
       7.3 Time and Method of Payment

  (a)   Distributions that began before death. If the Participant dies after
distribution of his or her Account Balance has begun, the remaining portion will
continue to be distributed at least as rapidly as under the method of
distribution being used prior to the Participant’s death.     (b)   Distribution
beginning after death. If the Participant dies before distribution of his or her
Account Balance has begun, distribution of the Participant’s entire interest
shall be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death, except to the extent that an election is
made to receive distributions in accordance with (i) or (ii) below:

  (i)   if any portion of the Participant’s interest is payable to a designated
Beneficiary, distributions may be made over a period certain not greater than
the life expectancy of the designated Beneficiary commencing on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died;     (ii)   if the designated Beneficiary is the
Participant’s Surviving Spouse, the date distributions are required to begin in
accordance with (i) above shall not be earlier than the later of (1) December 31
of the

27



--------------------------------------------------------------------------------



 



      calendar year immediately following the calendar year in which the
Participant died, or (2) December 31 of the calendar year in which the
Participant would have attained age 701/2.

      If the Participant has not made an election pursuant to this
Section 7.3(b) by the time of his or her death, the Participant’s designated
Beneficiary must elect the method of distribution no later than the earlier of
(1) December 31 of the calendar year in which distributions would be required to
begin under this section, or (2) December 31 of the calendar year which contains
the fifth anniversary of the date of death of the Participant. If the designated
Beneficiary does not elect a method of distribution, distribution of the
Participant’s entire interest will be paid in a lump sum by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.    
(c)   For purposes of Section 7.3(b) above, if the Surviving Spouse dies after
the Participant, but before payments to such Spouse begin, the provisions of
Section 7.3(b), with the exception of paragraph (ii) therein, shall be applied
as if the Surviving Spouse were the Participant.     (d)   Death benefit
distributions shall be made in accordance with Code Section 401(a)(9) and
applicable IRS guidance, rulings and regulations.     (e)   Distributions shall
be made in accordance with Section 6.3 if the Participant’s Account Balance is
$5,000 ($3,500 for distributions prior to August 5, 1997) or less.



28



--------------------------------------------------------------------------------



 



ARTICLE 8
IN-SERVICE WITHDRAWALS BY PARTICIPANTS
     8.1 Hardship Withdrawals from 401(k) Account. A Participant may request a
distribution of his or her 401(k) Contributions in the event of hardship. For
the purposes of this section, a distribution is made on account of hardship only
if the distribution is made both on account of an immediate and heavy financial
need of the Participant and is necessary to satisfy the financial need. This
section is intended to comply with Internal Revenue Service regulation
§1.401(k)-1(d)(2) and will be interpreted and applied in accordance with that
regulation.

  (a)   The following are the only financial needs considered immediate and
heavy:

  (i)   Expenses for medical care (described in Code Section 213(d), determined
without regard to whether the expenses exceed 7.5% of adjusted gross income)
previously incurred by the Participant, the Participant’s Spouse, or any
dependent of the Participant (as defined in Code Section 152, without regard to
Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) or amounts necessary for these
persons to obtain such medical care;     (ii)   Costs directly related to the
purchase of a principal residence for the Participant (excluding mortgage
payments);     (iii)   Payment of tuition and related educational fees for the
next 12 months of post-secondary education for the Participant, the
Participant’s Spouse, children or dependents (as defined in Code Section 152,
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B));     (iv)   Payments
necessary to prevent the eviction of the Participant from, or a foreclosure on
the mortgage of, the Participant’s principal residence;     (v)   Payments for
funeral or burial expenses for the Participant’s deceased parent, Spouse, child
or dependent (as defined in Code Section 152, without regard to paragraph
(d)(1)(B));     (vi)   Expenses to repair damage to the Participant’s principal
residence that would qualify for a casualty loss deduction under Code
Section 165 (determined without regard to whether the loss exceeds 10 percent of
adjusted gross income); or     (vii)   Any other financial need considered
immediate and heavy under IRS regulations, rulings, notices or other documents
of general applicability.

29



--------------------------------------------------------------------------------



 



  (b)   When a Participant takes a hardship distribution:

  (i)   He or she will be suspended from making elective deferrals to any 401(k)
plan maintained by the Company or an Affiliate for twelve months following
receipt of the hardship distribution (for withdrawals made on or after
January 1, 2002, the suspension period shall be six months) ; and     (ii)   For
the taxable year of the Participant following the taxable year of the hardship
distribution, the Participant’s elective deferrals are limited to the applicable
limit under Code Section 402(g) reduced by the Participant’s elective deferrals
to any 401(k) plan maintained by the Company or an Affiliate for the year the
hardship distribution was taken.

  (c)   A distribution will be considered as necessary to satisfy an immediate
and heavy financial need of the Participant only if:

  (i)   The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Company; and     (ii)   The distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution).

     8.2 Withdrawal from Rollover Account. Upon written notice to the Committee,
a Participant may withdraw all or part of his or her Rollover Account.
     8.3 Withdrawals after Age 591/2. Upon written notice to the Committee, a
Participant who has attained age 591/2 may withdraw all or part of his or her
Account.
     8.4 Limitations on Withdrawals.

  (a)   No distribution will be made under this Article which will result in a
distribution amount of less than $500 or the total amount available for
withdrawals, if less. This limitation is applicable to each type of account and
is not an aggregate limitation.     (b)   In the case of a partial withdrawal
made by a Participant having an interest in more than one Investment Fund, the
amount withdrawn from each Investment Fund shall be in the same proportion as
the value of his interest in each such Investment Fund immediately preceding
such withdrawal bears to the total value of the account from which the
withdrawal is made.

30



--------------------------------------------------------------------------------



 



     8.5 Automated Withdrawals. The written notice for a withdrawal is not
required in the event a withdrawal is processed through an automated voice
response unit or similar automated method provided by the Plan’s recordkeeper in
accordance with the recordkeeper’s procedures.

31



--------------------------------------------------------------------------------



 



ARTICLE 9
INVESTMENT OF TRUST ASSETS — PARTICIPANT
DIRECTED INVESTMENTS
     9.1 Participant Directed Investments. Each Participant has the right to
direct the investment of his or her Account. A Participant’s investment
direction is limited to the Investment Funds selected by the Committee.
     A Participant’s investment direction shall be made in accordance with the
procedures established by the Committee and/or the Trustee governing the manner
and method in which such direction may occur. The Participant may change his or
her investment selections and make transfers among Investment Funds at such
times as are permitted by the Trustee and the Committee in accordance with the
procedures and rules established by the Trustee and the Committee.
     Notwithstanding the foregoing, the Trust may have one or more assets which
are not subject to individual direction and, shall be invested in accordance
with the Trustee’s directions. In this event the Plan shall maintain appropriate
records to determine each Participant’s undivided interest in such asset or
assets.
     Effective April 1, 2006, for a Participant who has not provided investment
direction, the Committee shall determine the default investment in which the
Participant’s Account shall be invested.
     9.2 Voting Rights. Voting rights with respect to stock or other securities
in the respective Investment Funds may be exercised by the Trustee or by such
proxy as the Trustee may elect.
     For purposes of exercising the Participant’s rights under this section, the
Employer shall notify each Participant of each annual or special meeting of the
shareholders of the Employer and of any other occasion for the exercise of
voting or other rights by such shareholders in the same manner as any other
shareholder of the stock. The notification shall include a copy of any proxy
solicitation material and any other information which the Employer distributes
to shareholders regarding the exercise of voting or other rights, together with
a form requesting instructions to the Trustee as to how the Participant’s rights
are to be exercised. The Employer shall tabulate and certify to the Trustee the
instructions received, and the Trustee shall vote or otherwise exercise rights
with respect to shares as instructed. In so doing, the Trustee shall accumulate
fractional share votes covered by such instruction for or against any proposed
action and shall disregard any remaining fractional share.
     All shares of Employer securities held in a Participant’s Account for which
instructions shall not have been timely received by the Trustee shall be voted
by the Trustee in the same manner and in the same proportions as are voted for
shares of Employer securities for which instructions shall have been so
received.

32



--------------------------------------------------------------------------------



 



ARTICLE 10
PLAN ADMINISTRATION
     10.1 Establishment of the Employee Benefits Committee. The general
administration of the Plan and the responsibility for carrying out its
provisions shall be placed in the Employee Benefits Committee. The Committee is
the plan administrator (within the meaning of Section 3 of the Act and Code
Section 414(g)) with such authority, responsibilities and obligations as the Act
and the Code grant to and impose upon persons so designated. For purposes of the
Act, the Committee shall be a “named fiduciary” under the Plan. If no Committee
is appointed by the Board of Directors of the Employer, the Employer shall be
the plan administrator and named fiduciary of the Plan and shall have all the
rights, duties and powers of the Committee set forth in this Article.
     Any member of the Committee may resign by delivering a written resignation
to the secretary of the Committee. Such resignation shall be effective thirty
(30) days after the date the notice is received, or on an earlier date
designated by majority vote of the Committee’s remaining members.
     No member of the Committee who is also an Employee receiving regular
compensation as such shall receive any compensation for his or her services as a
member of the Committee. No bond or other security shall be required of any
member of the Committee in any jurisdiction. No member of the Committee shall,
in such capacity, act or participate in any action directly affecting his or her
own benefits under the Plan other than an action which affects the benefits of
Participants generally or groups of Participants.
     10.2 Powers of the Employee Benefits Committee. The powers of the Committee
include, but are not limited to, the following:

  (a)   establishing its own rules for governance and determining the times and
places for holding meetings of the Committee and the notice to be given of such
meetings;     (b)   employing such agents and assistants, such counsel (who may
be counsel to the Company), and such clerical, medical, accounting, actuarial
and investment services or advisers as the Committee may require in carrying out
the provisions of the Plan;     (c)   authorizing one or more of their number or
any agent to make any payment, or to execute or deliver any instrument, on
behalf of the Committee, except that all requisitions for funds from, and
requests, directions, notifications and instructions to the trustee of the Plan
shall be signed by at least two members of the Committee;     (d)   in its
discretion, establishing one or more subcommittees as it deems appropriate, and
delegating any power or duty granted to the Committee to any such subcommittee;

33



--------------------------------------------------------------------------------



 



  (e)   appointing and removing the Trustee of the Plan pursuant to the terms of
the trust agreement;     (f)   receiving and reviewing reports from the Trustee
of the Plan as to the financial condition of the Trust, including its receipts
and disbursements;     (g)   executing and filing with the appropriate
governmental agencies such registration and other statements, forms,
applications, notifications, and other documents or information as the Committee
may from time to time deem necessary or appropriate in connection with the Plan;
    (h)   amending the Plan to the extent it is authorized to do so by the Board
or the terms of the Plan; and     (i)   directing the Trustee, or appointing one
or more investment managers to direct the Trustee, subject to the conditions set
forth in the trust agreement and in this article, in all matters concerning the
investment of the Trust;

     10.3 Duties and Authority of the Employee Benefits Committee.

  (a)   The Committee shall have the general responsibility for administering
the Plan and carrying out its provisions. Subject to the limitations of the
Plan, the Committee from time to time shall establish rules for the
administration of the Plan and the transaction of its business and shall
promulgate such rules as may be necessary to effectuate the Plan’s funding and
investment policy. The Committee, in its sole discretion, shall determine all
matters of administration and Plan interpretation and the amounts of and rights
to benefits payable under the Plan. Provided however, to the extent the
Committee delegates its discretion to determine matters of administration,
interpretation and amounts of and rights to benefits payable under the Plan to a
subcommittee such subcommittee shall have the sole discretion to make such
determinations.     (b)   It shall be the duty of the Committee to notify the
Trustee in writing of the amount of any benefit which shall be due to any
Participant and in what form and when such benefit is to be paid.     (c)   The
Committee may at any time or from time to time with respect to the Plan require
the Trustee, by a written direction to purchase one or more annuities, in
specific amounts, in the names of Participants, their Spouses, their contingent
annuitants, and/or their beneficiaries from an insurance company designated by
the Committee.     (d)   The responsibility for the formulation of the general
investment practices and policies of the Plan and its related Trust and for
effectuating such practices and policies is placed with the Committee.

34



--------------------------------------------------------------------------------



 



     10.4 Actions by the Committee or a Subcommittee. The majority of the
members of the Committee, but no fewer than two, or a subcommittee established
pursuant to Section 10.2(d) (a “Subcommittee”) shall constitute a quorum for the
transaction of business at any meeting. Resolutions or other actions made or
taken by the Committee or subcommittee shall require the affirmative vote of a
majority of the members of the Committee or subcommittee attending a meeting, or
by a majority of members in office by writing without a meeting.
     10.5 Indemnification. To the extent not contrary to the Act or applicable
state law, the Employer shall indemnify the Committee and its members and any
other director, officer or employee of a company who is designated to carry out
any responsibilities under the Plan for any liability, joint and/or several,
arising out of or connected with their duties hereunder to the fullest extent
permitted by law except where the conduct of the individual constitutes gross
negligence or willful misconduct as determined in the sole discretion of the
Employer.
     10.6 Benefit Application and Claims Procedure.

  (a)   A Participant or Beneficiary shall apply for benefits by filing with the
Committee a signed, written request specifically identifying the benefits
requested and describing all facts and circumstances entitling him or her to
payment. A written request is not required if distribution is processed through
an automated voice response unit or similar automated method provided by the
Plan’s recordkeeper in accordance with the recordkeeper’s procedures.     (b)  
Within ninety days after receipt of such an application, the Committee shall
notify the applicant of its decision. If special circumstances require an
extension of time, the Committee shall notify the applicant of such
circumstances within ninety days after receipt of the application, and the
Committee shall thereafter notify the applicant of its decision within 180 days
after receipt of the application. If the application is denied in whole or in
part, the Committee’s notice of denial shall be in writing and shall state:

  (i)   the specific reasons for denial with specific reference to pertinent
Plan provisions upon which the denial is based;     (ii)   (a description of any
additional materials or information necessary for the applicant to perfect his
or her claim and an explanation of why the materials or information are
necessary; and     (iii)   an explanation of the Plan’s claim review procedure.

  (c)   During the sixty-day period following an applicant’s receipt of a notice
of denial of his or her application for benefits, the applicant or his or her
duly authorized representative may review pertinent documents and within sixty
(60) days submit a written request to the Committee for an appeal of the denial.
An applicant requesting an appeal, or his or her duly authorized representative,
may submit issues and comments in writing to

35



--------------------------------------------------------------------------------



 



      the Committee. The Committee shall consider the merits of the applicant’s
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant; and shall render a decision as to the merit of the appeal and the
claim. Within sixty (60) days after receipt of the request for appeal, the
Committee shall issue a written decision to the applicant. If special
circumstances require an extension of time, the Committee shall issue a written
decision no later than 120 days after receipt of the request for appeal. The
Committee’s decision shall include specific reasons for the decision, written in
a manner calculated to be understood by the applicant, and contain specific
references to the pertinent Plan provisions upon which the decision is based.  
  (d)   If the Committee fails to respond to the claim or appeal within the
times described above, the claim or appeal, whichever is applicable, is deemed
denied.

     10.7 Responsibilities of Named Fiduciaries Other than the Committee. The
Trustee shall have such responsibilities with respect to the operation of the
Plan as are set forth in the trust agreement. Any investment adviser which the
Committee may employ shall have the responsibility to direct the Trustee in
investing and reinvesting the Trust (or that portion thereof specified by the
Committee in the instrument appointing such adviser) and to report the book
value and fair market value of each asset in the Trust (or such portion thereof)
to the Committee periodically, as such responsibilities may be more fully
described in the trust agreement.
     10.8 Allocation of Responsibilities. The description of the
responsibilities and powers of the Committee and the description of the
responsibilities of the Trustee contained in the foregoing provisions of this
article shall constitute, for purposes of the Act, procedures for allocating
responsibilities operation and administration of the Plan among the named
fiduciaries.
     10.9 Designation of Persons to Carry Out Responsibilities of Named
Fiduciaries. The Committee, the Trustee and any investment adviser which the
Committee employs may, except as to responsibilities involving management and
control of assets held in the Trust, designate one or more other persons to
carry out any or all of their respective responsibilities under the Plan,
provided that such designation shall be made in writing, filed with the Plan’s
records and made available for inspection upon request by any Participant or
Beneficiary under the Plan.
     10.10 Payment of Expenses. All expenses that shall arise in connection with
the administration of a Plan and Trust, including, but not limited to, the
compensation of the Trustee and of any recordkeeper, accountant, counsel,
investment adviser, other expert or other person who shall be employed by the
Committee in connection with the administration thereof, shall be paid from the
Trust, unless paid by the Company; provided, however, that no person who is
employed by the Company shall receive any compensation from the Plan except for
reimbursement of expenses properly and actually incurred.

36



--------------------------------------------------------------------------------



 



ARTICLE 11
PLAN ADOPTION, AMENDMENT OR TERMINATION
     11.1 Amendment of Plan.

  (a)   The Employer reserves the right to terminate the Plan or to modify,
alter or amend the Plan from time to time as it may, in its sole and complete
discretion, deem advisable, including, but without limiting the generality of
the foregoing, any amendment deemed necessary to qualify or to ensure the
continued qualification of the Plan under the Code. The foregoing right shall be
exercised only by action of the Employer’s Board of Directors or other entity
authorized to act for the Employer or by action of an officer of the Employer
with later ratification by the Employer’s Board.     (b)   Notwithstanding
Section 11.1(a), the Committee, by a written instrument, duly executed by a
majority of its members, may make, on behalf of the Employer’s Board of
Directors,

  (i)   any amendment that may be necessary or desirable to ensure the continued
qualification of the Plan and its related Trust under the Code or which may be
necessary to comply with the requirements of the Act, or any regulations or
interpretations issued by the Department of Labor or the Internal Revenue
Service with respect to the requirements of the Act or the Code, and     (ii)  
any amendment that is required by the provisions of a collective bargaining
agreement between a Company and its employees.

     11.2 Merger. In the case of any merger or consolidation of a Plan with, or
any transfer of the assets or liabilities of a Plan to any other plan qualified
under Code Section 401, the terms of such merger, consolidation or transfer
shall be such that each Participant in the Plan would receive (in the event of
termination of the Plan or its successor immediately thereafter) a benefit which
is no less than the benefit which such Participant would have received in the
event of termination of the Plan immediately before the merger, consolidation or
transfer.
     11.3 Form of Amendments.Any amendment to the provisions of this instrument
shall be evidenced by separate amendment which is made a part of this Plan.
     11.4 Acceptance of Transferred Assets. In the event of a merger into this
Plan of any other plan qualified under Section 401(a) of the Code, the Trustee
may accept amounts transferred on behalf of a Participant from such other plan,
provided that the Trustee is authorized to do so by the Employer.
     11.5 Plan to Plan Transfers. Notwithstanding any other provisions of this
Plan, in the event a Company or a division of the Employer or of a Company
ceases to participate under this Plan (ex-Company) and establishes a successor
to this Plan for its Participants and the Plan Administrator directs a plan to
plan transfer, the Trustee at the direction of the Plan Administrator, shall
transfer all Accounts to which Participants employed by the ex-Company are
entitled under this Plan to another plan forming a part of a pension, profit
sharing or stock bonus plan maintained by the ex-Company

37



--------------------------------------------------------------------------------



 



and which meets the requirements of Code Section 401(a), provided that the plan
to which such transfers are made permits the transfer to be made. All transfers
to another qualified plan of an ex-Company shall be made in cash or in kind, as
determined by the Plan Administrator in its sole discretion. In accordance with
procedures established by the Plan Administrator, in the Plan Administrator’s
sole discretion, during the time period when Investment Funds are being
liquidated to effectuate the plan to plan transfer, no investment direction
changes may be made. No such transfer shall decrease the accrued benefit of any
Participant or otherwise deprive a Participant of any rights that are protected
by Section 411(d)(6) of the Code.
     11.6 Plan Termination or Partial Termination. Upon termination of the Plan,
Participants shall become fully vested in their Account Balances. Upon partial
termination of the Plan affected Participants shall become fully vested in their
Account Balances. Upon the complete or partial termination of the Plan, the
Trustee shall, in accordance with written instructions of the Employer, either
(1) distribute to such Participants their Account Balances after payment of any
expenses properly changeable to such interests, provided such Account Balances
are properly distributable, (2) continue to hold and administer their Accounts
in the Plan in accordance with the terms of the Plan, or (3) transfer all or
part of the funds to a new plan and trust. Provided further, if the Plan does
not provide for Employee Contributions, but only provides for Discretionary
Profit Sharing Contributions, then upon complete discontinuance of such
Discretionary Profit Sharing Contributions, Participants shall be fully vested
in their Account Balances .

38



--------------------------------------------------------------------------------



 



ARTICLE 12
TRUST FUND AND THE TRUSTEE
     12.1 Trust and Trustee. A Trust has been created and will be maintained for
the purpose of the Plan, and the corpus thereof will be invested in accordance
with the terms of the Plan and Trust. The Committee shall select a Trustee or
Trustees to hold and invest the Trust in accordance with the terms of a trust
agreement or agreements and/or other contract(s). A Trustee shall be an
individual, a bank or trust company incorporated under the laws of the United
States or of any state and qualified to operate as a trustee or shall be a legal
reserve life insurance company. The Committee may, from time to time, change the
Trustee(s) then serving under the trust agreement and/or other contract to
another Trustee(s), to elect to terminate the Trust and/or other contract and
hold the Plan assets in multiple trusts or in any other method acceptable under
Act.
     12.2 Assets of the Trust. Any contributions made to the Plan shall be paid
to the Trustee(s) and held in a Trust or Trusts. The Trust(s) shall be held for
the exclusive benefit of the Plan’s Participants and their Beneficiaries and
shall be used to pay benefits to such persons and to pay administrative expenses
of the Plan and Trust to the extent such administrative expenses are not paid by
the Company. Assets of the Trust(s) shall never revert or inure to the benefit
of the Company, except that contributions may be returned to the Company as
provided in Sections 3.7 and 3.8.

39



--------------------------------------------------------------------------------



 



ARTICLE 13
MISCELLANEOUS
     13.1 Limitation of Assignment. No benefit payable under the Plan to any
person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge or encumber a benefit shall be void;
and no such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for, or against, such person, and the
same shall not be recognized under the Plan, except to such extent as may be
required by law. Notwithstanding the above, this section shall not apply to a
Qualified Domestic Relations Order and benefits may be paid pursuant to the
provisions of such an order.
     13.2 Legally Incompetent Distributee. Whenever any benefit payable under
the Plan is to be paid to or for the benefit of any person who is then a minor
or determined to be incompetent by qualified medical advice, the Committee need
not require the appointment of a guardian or custodian, but is authorized, in
its sole discretion, to cause the benefit (a) to be paid to the person having
custody of such minor or incompetent, without intervention of a guardian or
custodian, (b) to pay the benefit to a legal guardian or custodian of such minor
or incompetent if one has been appointed, or (c) to use the payment for the
benefit of the minor or incompetent.
     13.3 Unclaimed Payments. If the Committee is unable, after reasonable and
diligent effort, to locate a Participant, Spouse, or Beneficiary who is entitled
to payment under the Plan, the payment due such person may be forfeited after
three years. If such person later files a claim for such benefit, and is
determined by the Committee to have a legal right to the benefit, the benefit
shall be reinstated (without gain or earnings). Unless required by law, in no
event shall benefits be paid retroactively for the period during which such
benefits were payable, but unclaimed. Forfeitures arising under this
Section 13.3 shall be used to offset Matching Contributions.
     13.4 Notification of Addresses. As a condition of participation in this
Plan, Participants are required to provide a current address and other
information requested for the administration of the Plan. Each Participant and
Beneficiary shall from time to time file with the Committee in writing his or
her address or any change of address. Any communication, statement, or notice
mailed to the last address filed with the Committee, or if no such address was
filed with the Committee, to the last address shown on the Company’s records,
will be binding on the Participant or Beneficiary for all purposes, and neither
the Committee nor the Company shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary.
     13.5 Notice of Proceedings and Effect of Judgment. In any application,
proceeding or action in any court, no Participant or other person having any
interest in the Plan shall be entitled to any notice or service of process
except as required by law. Any judgment or decree entered on account of such
application, proceeding or action shall be binding and conclusive upon all
persons claiming under this Plan.
     13.6 Severability. If any provisions of a Plan are held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and it shall be construed and enforced as if the illegal and
invalid provisions were not included.

40



--------------------------------------------------------------------------------



 



     13.7 Prohibition Against Reversion. At no time shall any part of the assets
of the Plan revert to a Company or be used for or diverted to purposes other
than the exclusive benefit of Participants or their Beneficiaries, subject,
however, to the payment of all taxes and administrative expenses and subject to
the provisions of the Plan with respect to returns of contributions and excess
assets on plan termination.
     13.8 Limitation of Rights. Participation in the Plan shall not give any
Employee any right or claim except to the extent that such right is specifically
fixed under the terms of the Plan. The adoption of the Plan by a Company shall
not be construed to give any Employee a right to continue in the employ of a
Company or to interfere with the right of a Company to terminate the employment
of the Employee at any time.
     13.9 Controlling Law. The laws of the State of Louisiana shall be the
controlling state law in all matters relating to the Plan and shall apply to the
extent not preempted by the laws of the United States of America.
     13.10 Errors in Payment. If any error shall result in the payment to a
Participant or other person of more or less than he/she would have received but
for such error, the Committee shall be authorized to correct such error and to
adjust the payments to the extent possible in such manner as the Committee
determines or, in its discretion, seek restitution from the Participant, former
Participant or other person, provided, however, that the Committee need not seek
restitution if the Committee determines that doing so would not be cost
effective or is otherwise contradicted.
     13.11 USERRA and Code Section 414(u) Compliance. Notwithstanding any
provision of this Plan to the contrary, effective December 12, 1994,
contributions, benefits, service credit and other rights under the Plan of a
Participant with respect to qualified military service will be provided in
accordance with Code Section 414(u).
     13.12 Loans. The Company authorizes the Trustee to make loans to a
Participant subject to the following terms and conditions:

  (a)   Loans shall be made available to all Participants who are current
Employees on an equal basis upon completion of application forms provided by the
Committee and available from the applicable Human Resources representative of
the Company in accordance with the written procedure established by the
Committee and communicated to the Participants. Loans shall be available on a
nondiscriminatory basis upon completion of the application form and are based on
the Participant’s vested balances in his or her Account. Loans shall not be made
available to Participants who are Highly Compensated Employees, officers, or
shareholders in percentage amounts greater than the percentage amounts of the
values described in paragraph (b) below made available to other Participants;  
  (b)   The principal amount of a loan to a Participant pursuant to this Section
may not exceed the lesser of (i) $50,000 (reduced by the highest outstanding
balance of loans during the twelve (12) month period ending

41



--------------------------------------------------------------------------------



 



      on the day before the date on which the loan was made), or (ii) fifty
(50) percent of the Participant’s vested Accounts Balance.     (c)   Loans shall
be made at an interest rate equal to the prevailing interest rate charged by
institutions in the business of lending money.     (d)   Principal and interest
on loans shall be repaid in equal installments over a period not to exceed five
(5) years according to nondiscriminatory rules established by the Committee,
provided, however, that the principal and interest on a loan which is to be used
to acquire a principal residence of the Participant may be repaid in equal
installments over a period not to exceed ten (10) years.     (e)   The loan
obligation of the Participant shall be evidenced by a promissory note which
shall contain the terms of repayment and such other terms and provisions as may
be necessary or advisable;     (f)   The obligation of the Participant shall be
adequately secured, as determined by the Committee and such security may include
up to fifty (50) percent of the vested balance of the Account maintained for the
Participant in the Plan.

     The Committee may prescribe such additional rules and procedures as it may
deem appropriate, including, without limitation, rules and procedures by which
the making of loans to Participants or to any class of Participants may be
terminated, suspended, or restricted, if and to the extent deemed by the
Committee to be necessary or desirable in order to effect compliance with
applicable laws and regulations, pursuant to a Participant loan program which
shall be established in writing and which when properly executed is hereby
incorporated by reference and made a part of the Plan. The loan program may be
amended by the Committee, without the need to amend the Plan.
     13.13 Headings and Use of Words. Headings are for convenience in
referencing only and are not to be used in interpretation of the Plan. The use
of a masculine term shall include the feminine where applicable. Whenever the
context of the Plan dictates, the plural shall be read as the singular and the
singular shall be read as the plural.

42



--------------------------------------------------------------------------------



 



ARTICLE 14
TOP-HEAVY PROVISIONS
     14.1 Applicability of this Article. This Article shall apply for any Plan
Year in which the Plan is a Top-Heavy Plan within the meaning of Sections 14.2
and 14.4.
     14.2 Top-Heavy and Super Top-Heavy Determination.

  (a)   The Plan shall be a Top-Heavy Plan for a Plan Year if, as of the
Determination Date, the aggregate of the Account Balances under the Plan for Key
Employees exceeds 60 percent of the aggregate of the Account Balances under the
Plan for all Employees.     (b)   The Plan shall be a Super Top-Heavy Plan if,
as of the Determination Date, the aggregate of the Account Balances under the
Plan for Key Employees exceeds 90 percent of the aggregate of the Account
Balances under the Plan for all Employees.

     14.3 Computation of the Aggregate of the Account Balances

  (a)   The Account Balance of an Employee shall be the sum of (i) the Account
Balance as of the most recent Valuation Date occurring within a twelve
(12) month period ending on the Determination Date and (ii) the amount of any
contributions that would be allocated as of a date not later than the
Determination Date without regard to whether such amount is subject to a waiver
of the minimum funding standards or is in violation of such standards or
actually contributed or, in the case of a Plan not subject to the minimum
funding standards, the amount of any contributions actually made after the
Valuation Date, but before the Determination Date.     (b)   If an Employee is a
Key Employee on a Determination Date, the total amount of the Employee’s Account
Balance is taken into account in determining the aggregate of Account Balances
(including amounts attributable to service as a Non-Key Employee). If any
individual is a Non-Key Employee with respect to the Plan for a Plan Year, but
such individual was a Key Employee for any prior Plan Year, the Account Balance
of such individual shall not be taken into account.     (c)   If an Employee has
not performed any service for the Company or an Affiliate at any time during the
five-year period ending on the Determination Date, any accrued benefit and
Account Balance of such Employee shall not be taken into account.     (d)  
Additional rules:

  (i)   In the case of an unrelated rollover, the plan making the distribution
counts it in determining top-heaviness, and the plan receiving the distribution
does not count it in determining top-

43



--------------------------------------------------------------------------------



 



    heaviness. An unrelated rollover is a rollover or plan-to-plan transfer both
initiated by the Employee and made from a plan maintained by one company to a
plan maintained by another company.     (ii)   In the case of a related
rollover, the plan making the distribution does not count the distribution in
determining top-heaviness and the plan receiving the distribution counts the
rollover in determining top-heaviness. A related rollover is a rollover or a
plan-to-plan transfer either not initiated by the Employee or made to a plan
maintained by the same company.     (iii)   For purposes of determining whether
the company is the same company, all companies aggregated under Code
Section 414(b), (c) or (m) are treated as the same company.

  (e)   Distributions (other than those described in (d) above) made within the
Plan Year that includes the Determination Date or within the four preceding Plan
Years are added to the aggregate of Account Balances.

     14.4 Required Aggregation of Plans.

  (a)   Each plan of a company required to be included in an aggregation group
shall be treated as a Top-Heavy Plan if the required aggregation group is a
top-heavy group. The required aggregation group includes:

  (i)   each plan of the company (within the meaning of Code Section 414(b),
(c) and (m)) in which a Key Employee participates in the Plan Year containing
the Determination Date or any of the four preceding Plan Years, and     (ii)  
each other plan of the company which enables any plan described in (i) above to
meet the requirements of Code Section 401(a)(4) or Code Section 410.

  (b)   A required aggregation group is a top-heavy group if, as of each Plan’s
Determination Date, the sum of (i) the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the group
and (ii) the aggregate of the Account Balances of Key Employees under all
defined contribution plans included in the group exceeds 60 percent of a similar
sum determined for all Employees. When aggregating plans, the value of accrued
benefits and Account Balances shall be calculated by adding together the results
of each plan as of the Determination Dates that fall within the same calendar
year. In performing this computation the principles of Section 14.3 shall be
applied.

44



--------------------------------------------------------------------------------



 



  (c)   Each plan in the required aggregation group will be a Top-Heavy Plan if
the group is top-heavy. No plan in the required aggregation group will be a
Top-Heavy Plan if the group is not top-heavy.

     14.5 Permissive Aggregation of Plans. A permissive aggregation group
consists of plans of the Company that are required to be aggregated, plus one or
more plans that are not part of the required aggregation group, but that satisfy
the requirements of Code Sections 401(a)(4) and 410 when considered as a group.
In no event will permissively aggregated plans which are not part of the
required aggregation group be considered top-heavy. If, as a result of the
permissive aggregation of plans the entire group of plans is not top-heavy, then
no plan in the permissive aggregation group will be a Top-Heavy Plan. Plans may
be permissively aggregated to avoid being super top-heavy.
     14.6 Special Rules of Top-Heavy Plans and Super Top-Heavy Plans.

  (a)   If the Plan is a Top-Heavy Plan, then the following changes shall be
made to the Plan as otherwise written:

  (i)   The allocation of Company contributions and forfeitures to the account
of a Non-Key Employee for a Plan Year shall equal at least three (3%) percent of
Compensation. Notwithstanding the foregoing, if the largest percentage of
compensation provided for any Key Employee is less than three (3%) percent, then
the minimum percentage of compensation that must be provided for a Non-Key
Employee for a Plan Year is the largest percentage of compensation provided for
any Key Employee. The preceding sentence does not apply if this Plan is included
in any required aggregation group and enables a defined benefit plan included in
such group to meet the requirements of Code Section 401(a)(4) or Section 410.
For purposes of determining the largest percentage of compensation provided for
any Key Employee, amounts contributed as a result of a salary reduction
agreement must be included. All defined contribution plans of the Company and
Affiliates shall be treated as a single plan for purposes of determining the
defined contribution minimum. Neither amounts the Employee elects to defer under
any 401(k) plan maintained by the Company nor any Matching Contributions made by
the Company and Affiliates shall be treated as Company contributions for
purposes of determining minimum required contributions.         The following
Non-Key Employees shall receive the minimum allocation provided under this
subparagraph (i) for a particular Plan Year:

  (A)   Participants who are otherwise eligible for an allocation under the
Plan;

45



--------------------------------------------------------------------------------



 



  (B)   Employees who are Participants but who have not completed 1,000 Hours of
Service during the Plan Year;     (C)   Employees who would be Participants but
for the failure to make mandatory contributions to the Plan; or     (D)  
Employees who are Participants but whose compensation is less than the amount
necessary to receive an allocation under the Plan: however,     (E)   Employees
who are also Participants in a defined benefit plan sponsored by the Company
shall receive the minimum benefit under the defined benefit plan.

  (ii)   The compensation of a Participant taken into account under the Plan
shall not exceed the dollar amount specified in Code Section 401(a)(17), subject
to applicable cost of living increases.

  (b)   For Plan Years beginning prior to January 1, 2000, if the Plan is a
Top-Heavy Plan then, in applying the limitations of Code Section 415, the
denominators of the defined benefit fraction and the defined contribution
fraction shall be determined by substituting 1.0 for 1.25 as the multiplier for
the Code Section 415 dollar limitation. If the Plan is not a Super Top-Heavy
Plan, this Section 14.6(b) shall not apply so long as the minimum benefits
required under Code Section 416 are satisfied.

     14.7 Special Definitions. For purposes of this article, the following
definitions shall apply:

  (a)   Determination Date. With respect to any Plan Year, the last day of the
preceding Plan Year. In the case of the first Plan Year of the Plan, the
Determination Date shall be the last day or such Plan Year.     (b)   Key
Employee. Any Employee or former Employee who at any time during the Plan Year
containing the Determination Date or any of the four preceding Plan Years, is or
was

  (i)   An officer of the Company having an annual compensation from the Company
greater than 50% of the dollar limitation in effect under Code
Section 415(b)(1)(A) for any such Plan Year,     (ii)   One of the ten Employees
having annual compensation from the Company of more than the limitation in
effect under Code Section 415(c)(1)(A) and owning (or considered as owning under
Code Section 318) the largest interests in the Company,     (iii)   The owner of
a five percent or more interest in the Company, or

46



--------------------------------------------------------------------------------



 



  (iv)   The owner of a one percent or more interest in the Company who has
annual compensation (as defined in Code Section 415(c)(3) but including amounts
contributed by the Company pursuant to a salary reduction agreement which are
excludable from the Employee’s gross income under Code 125, 132(f)(4),
402(a)(8), 402(h) or 403(b)) from the Company for a Plan Year of more than the
dollar limit specified in Code Section 401(a)(17).         For purposes of
clause (i) the number of officers of the Company considered to be Key Employees
cannot exceed fifty and is further limited to the greater of three or ten
percent of all Employees (including leased employees within the meaning of Code
Section 414(n)). If a Company has more officers than the number required to be
counted as Key Employees, the officers to be taken into account are the
Employees who had the largest annual compensation for the prior five Plan Year
period. For purposes of clause (ii), if two employees have the same interest in
the Company, the Employee having the greater annual compensation from the
Company shall be treated as having a larger interest. The Beneficiary of a Key
Employee shall be treated as a Key Employee for the applicable portion of the
five-year period, and the Beneficiary of a Non-Key Employee shall be treated as
a Non-Key Employee for the applicable portion of the five-year period. For
purposes of applying the foregoing limitations, the aggregation rules of Code
Section 414(b), (c) and (m) apply except with respect to determining ownership.
For purposes of determining ownership under clauses (iii) and (iv), an Employee
shall be considered as owning an interest in the Company within the meaning of
Code Section 318.

  (c)   Non-Key Employee. Any Employee who is not a Key Employee.

47



--------------------------------------------------------------------------------



 



ARTICLE 15
GOOD FAITH EGTRRA PROVISIONS
     The provisions of this Article 15, incorporating model language provided in
IRS Notice 2001-57 to implement good faith compliance with the requirements of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) shall
be effective for Plan Years beginning January 1, 2002 and thereafter.
     15.1 Limitations on Contributions. This section shall be effective for
limitation years beginning after December 31, 2001.

  (a)   Maximum annual addition. Except to the extent permitted under
Section 15.10 and section 414(v) of the Code, if applicable, the annual addition
that may be contributed or allocated to a Participant’s account under the Plan
for any limitation year shall not exceed the lesser of:

  (i)   $40,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code, or     (ii)   100 percent of the Participant’s compensation,
within the meaning of section 415(c)(3) of the Code, for the limitation year.

     The compensation limit referred to in (b) shall not apply to any
contributions for medical benefits after separation from service (within the
meaning of section 401(h) or section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.
     15.2 Increase in Compensation Limit. The annual compensation of each
Participant taken into account in determining allocations for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with section 401(a)(17)(B) of the Code.
Annual compensation means Compensation during the Plan Year or such other
consecutive 12-month period over which Compensation is otherwise determined
under the Plan (the determination period). The cost-of-living adjustment in
effect for a calendar year applies to annual compensation for the determination
period that begins with or within such calendar year.
     15.3 Modification of Top-Heavy Rules. This section shall apply for purposes
of determining whether the Plan is a top-heavy plan under section 416(g) of the
Code for Plan Years beginning after December 31, 2001, and whether the Plan
satisfies the minimum benefits requirements of section 416(c) of the Code for
such years. This section amends Article 14 of the Plan.

  (a)   Determination of top-heavy status.

  (i)   Key Employee. Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
Compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for Plan

48



--------------------------------------------------------------------------------



 



      Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of section 415(c)(3) of the Code. The determination of who is
a key Employee will be made in accordance with section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.     (ii)   Determination of present values and amounts. This
Section 15.3(a) shall apply for purposes of determining the present values of
accrued benefits and the amounts of Account balances of Employees as of the
determination date.     (iii)   Distributions during year ending on the
determination date. The present values of accrued benefits and the amounts of
Account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Section 416(g)(2) of the Code during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”     (iv)  
Employees not performing services during year ending on the determination date.
The accrued benefits and Accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

  (b)   Minimum benefits. Employer Matching Contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to Matching Contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other Plan. Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as Matching Contributions for
purposes of the actual contribution percentage test and other requirements of
section 401(m) of the Code.

     15.4 Direct Rollovers of Plan Distributions This Section 15.4 shall apply
to distributions made after December 31, 2001.

49



--------------------------------------------------------------------------------



 



  (a)   Modification of definition of eligible retirement plan. For purposes of
the direct rollover provisions in Section 6.5, an eligible retirement plan shall
also mean an annuity contract described in section 403(b) of the Code and an
eligible plan under section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 414(p) of the Code.    
(b)   Modification of definition of eligible rollover distribution to exclude
hardship distributions. For purposes of the direct rollover provisions in
Section 6.5, any amount that is distributed on account of hardship shall not be
an eligible rollover distribution and the distribute may not elect to have any
portion of such a distribution paid directly to an eligible retirement plan.

     15.5 Rollovers from Other Plans. The Plan will accept Participant rollover
contributions and/or direct rollovers of distributions made after December 31,
2001, from (i) a qualified plan described in section 401(a) or 403(a) of the
Code, excluding after-tax employee contributions; (ii) an annuity contract
described in section 403(b) of the Code, excluding after-tax employee
contributions; (iii) an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state; or (iv) an
individual retirement account or annuity described in section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includible
in gross income.
     15.6 Rollovers Disregarded in Involuntary Cash-Outs. For purposes of
Sections 6.3 and 7.3(e), the value of a Participant’s nonforfeitable account
balance shall be determined without regard to that portion of the account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meaning of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code. If the value of the Participant’s
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant’s entire nonforfeitable account
balance
     15.7 Repeal of Multiple Use Test. The multiple use test described in
Treasury Regulation section 1.401(m)-2 and section A.3 of Schedule A shall not
apply for Plan Years beginning after December 31, 2001.
     15.8 Elective Deferrals — Contribution Limitation. No Participant shall be
permitted to have elective deferrals made under this Plan, or any other
qualified plan maintained by the Employer during any taxable year, in excess of
the dollar limitation contained in Section 402(g) of the Code in effect for such
taxable year, except to the extent permitted under Section 15.10 and section
414(v) of the Code, if applicable.

50



--------------------------------------------------------------------------------



 



     15.9 Maximum Salary Reduction Contributions. Except to the extent permitted
under Section 15.10 and section 414(v) of the Code, if applicable, the maximum
salary reduction contribution that can be made to this Plan is the amount
determined under Section 408(p)(2)(A)(ii) of the Code for the calendar year.
     15.10 Catch-Up Contributions. All employees who are eligible to make
elective deferrals under this Plan and who have attained age 50 before the close
of the Plan Year shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, section 414(v) of the Code. Such
catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up contributions. Catch-up Contributions shall apply to
contributions after December 31, 2001.
     15.11 Suspension Period Following Hardship Distribution. A Participant who
receives a distribution of elective deferrals after December 31, 2001, on
account of hardship shall be prohibited from making elective deferrals and
Employee contributions under this and all other plans of the Employer for
6 months after receipt of the distribution. A Participant who receives a
distribution of elective deferrals in calendar year 2001 on account of hardship
shall be prohibited from making elective deferrals and employee contributions
under this and all other plans of the employer for 6 months after receipt of the
distribution or until January 1, 2002, if later.
15.12 Distribution upon Severance from Employment

  (a)   This Section 15.12 shall apply for distributions and severances from
employment occurring after December 31, 2001.     (b)   New distributable event.
A Participant’s elective deferrals, qualified nonelective contributions,
qualified matching contributions, and earnings attributable to these
contributions shall be distributed on account of the Participant’s severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

51



--------------------------------------------------------------------------------



 



ARTICLE 16
MINIMUM DISTRIBUTION REQUIREMENTS
     Notwithstanding any other provisions in this Plan, effective January 1,
2003, unless provided otherwise in this Article 16, the following changes are
made by adopting the model minimum required distribution amendment for defined
contribution plans found in Revenue Procedure 2002-29.
     16.1 General Rules. The provisions of this article will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

  (a)   Precedence. The requirements of this article will take precedence over
any inconsistent provisions of the Plan.     (b)   Requirements of Treasury
Regulations Incorporated. All distributions required under this article will be
determined and made in accordance with the Treasury regulations under section
401(a)(9) of the Internal Revenue Code.     (c)   TEFRA Section 242(b)(2)
Elections. Notwithstanding the other provisions of this Article 16,
distributions may be made under a designation made before January 1, 1984, in
accordance with section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA.

16.2 Time and Manner of Distribution

  (a)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.     (b)   Death of Participant Before
Distributions Begin. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

  (i)   If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.     (ii)   If the
Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

52



--------------------------------------------------------------------------------



 



  (iii)   If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.     (iv)   If the Participant’s
surviving spouse is the Participant’s sole designated beneficiary and the
surviving spouse dies after the Participant but before distributions to the
surviving spouse begin, this Section 16.2(b), other than section 16.2(b)(i),
will apply as if the surviving spouse were the Participant.

      For purposes of this Section 16.2(b) and Section 16.4, unless Section
16.2(b)(iv) applies, distributions are considered to begin on the Participant’s
required beginning date. If Section 16.2(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 16.2(b)(i). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 16.2(b)(i)), the date distributions are
considered to begin is the date distributions actually commence.     (c)   Forms
of Distribution. Unless the Participant’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 16.3 and 16.4. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of section 401(a)(9) of the Code and the Treasury regulations.

     16.3 Required Minimum Distributions During Participant’s Lifetime

  (a)   Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

  (i)   the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or     (ii)   if the
Participant’s sole designated beneficiary for the distribution calendar year is
the Participant’s spouse, the quotient obtained by dividing the Participant’s
account balance by the number in the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of

53



--------------------------------------------------------------------------------



 



the Treasury regulations, using the Participant’s and spouse’s attained ages as
of the Participant’s and spouse’s birthdays in the distribution calendar year.

  (b)   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 16.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

     16.4 Required Minimum Distributions After Participant’s Death

  (a)   Death On or After Date Distributions Begin

  (i)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

  (A)   The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (B)   If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.     (C)   If the Participant’s surviving spouse is not the
Participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

  (ii)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as

54



--------------------------------------------------------------------------------



 



      of September 30 of the year after the year of the Participant’s death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

  (b)   Death Before Date Distributions Begin

  (i)   Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in section 16.4(a).
    (ii)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.     (iii)  
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under section 16.2(b)(i), this section 16.5 will apply as if
the surviving spouse were the Participant.

     16.5 Definitions

  (a)   Designated beneficiary. The individual who is designated as the
beneficiary under Section 7.2 of the Plan and is the designated beneficiary
under section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.     (b)   Distribution calendar year. A
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first distribution calendar year
is the calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under section 16.2(b). The required
minimum distribution for the Participant’s first distribution

55



--------------------------------------------------------------------------------



 



      calendar year will be made on or before the Participant’s required
beginning date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Participant’s required beginning date occurs, will be
made on or before December 31 of that distribution calendar year.     (c)   Life
expectancy. Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.     (d)   Participant’s
account balance. The account balance as of the last valuation date in the
calendar year immediately preceding the distribution calendar year (valuation
calendar year) increased by the amount of any contributions made and allocated
or forfeitures allocated to the account balance as of dates in the valuation
calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the distribution calendar
year if distributed or transferred in the valuation calendar year.     (e)  
Required beginning date. The date specified in Section 6.5(a).     (f)  
Election to Apply 5-Year Rule to Distributions to Designated Beneficiaries. If
the Participant dies before distributions begin and there is a designated
Beneficiary, distribution to the designated Beneficiary is not required to begin
by the date specified in Section 16.2(b), but the Participant’s entire interest
will be distributed to the designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse begin, this election will apply
as if the surviving spouse were the Participant. This Section 16.7 will apply to
all distributions.

     IN WITNESS WHEREOF, the Petroleum Helicopters, Inc. 401(k) Retirement Plan
is adopted this                      day of                           , 200___.

56



--------------------------------------------------------------------------------



 



SCHEDULE A
401(k) PLAN NONDISCRIMINATION TESTING
A.1. ADP Test
     (a) Limitations on 401(k) Contributions — Qualification Requirements.

  (i)   At least as frequently as annually, the Committee shall determine the
Actual Deferral Percentage (ADP) of 401(k) Contributions made to the Plan during
the Plan Year. 401(k) Contributions must meet the ADP test of Code
Section 401(k)(3). For Plan Years beginning on or after January 1, 2000, the ADP
for the current Plan Year for Participants who are Highly Compensated Employees
must satisfy one of the following tests:

  (A)   The Plan Year’s ADP for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior Plan Year’s ADP for
Participants who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or     (B)   The Plan Year’s ADP for Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the prior Plan
Year’s ADP for Participants who were Nonhighly Compensated Employees for the
prior Plan Year multiplied by two (2.0), provided the ADP for Participants who
are Highly Compensated Employees for the Plan Year does not exceed the ADP for
Participants who were Nonhighly Compensated Employees for the prior Plan Year by
more than two (2) percentage points.

  (ii)   Current Year Testing         If elected by the Committee, the ADP tests
in (A) and (B) above will be applied by comparing the current Plan Year’s ADP
for Participants who are Highly Compensated Employees for each Plan Year with
the current Plan Year’s ADP for Participants who are Nonhighly Compensated
Employees. Once made, the Employer can elect prior year testing for a Plan Year
only if the Plan has used current year testing for each of the preceding 5 Plan
Years or if, as a result of a merger or acquisition described in Code Section
410(b)(6)(C)(i), the Employer maintains both a plan using prior year testing and
a plan using current year testing and the change is made within the transition
period described in Code Section 410(b)(6)(C)(ii).     (iii)   Actual Deferral
Percentage (ADP) means, for a specified group of Participants for a Plan Year,
the average of the ratios (calculated separately for each Participant in such
group) of (1) the amount of 401(k) Contributions (other than Catch-Up
Contributions) actually paid to the

 



--------------------------------------------------------------------------------



 



Trust on behalf of such Participant, to (2) the Participant’s compensation for
such Plan Year (whether or not the Employee was a Participant for the entire
Plan Year).
401(k) Contributions made on behalf of any Participant shall include any 401(k)
Contributions (other than Catch-Up Contributions) made pursuant to the
Participant’s deferral election (including Excess 401(k) Deferrals of Highly
Compensated Employees) and, at the election of the Committee, any applicable
Qualified Matching or Qualified Nonelective Contributions made by the Company
for the Plan Year, but excluding any 401(k) Contributions that are taken into
account in the Average Contribution Percentage test (provided the ADP test is
satisfied both with and without exclusion of such 401(k) Contributions) and
disregarding any 401(k) Contributions returned as an excess annual addition
pursuant to Regulation Section 1.415-6(b)(6)(iv). For purposes of computing
Actual Deferral Percentages, an Employee who would be a Participant but for the
failure to make 401(k) Contributions shall be treated as a Participant on whose
behalf no 401(k) Contributions are made.

  (b)   Additional Rules.

  (i)   The ADP for any Participant who is a Highly Compensated Employee for the
Plan Year and who is eligible to have 401(k) Contributions (and Qualified
Non-Elective Contributions or Qualified Matching Contributions, or both, if
treated as 401(k) Contributions for purposes of the ADP test) allocated to his
or her accounts under two or more arrangements described in Code Section 401(k)
that are maintained by the Company or an Affiliate, shall be determined as if
such 401(k) Contributions were made under a single arrangement. If a Highly
Compensated Employee participates in two or more cash or deferred arrangements
that have different Plan Years, all 401(k) Contributions made during the Plan
Year under all such arrangements shall be aggregated.     (ii)   In the event
that this Plan satisfies the requirements of Code Sections 401(k), 401(a)(4), or
410(b) only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of such sections of the Code only if aggregated
with this Plan, then this section shall be applied by determining the ADP of
Employees as if all such plans were a single plan. If more than 10 percent of
the Employer’s Nonhighly Compensated Employees are involved in a plan coverage
change as defined in Regulations 1.401(k)-2(c)(4), then any adjustments to the
Nonhighly Compensated Employees’ ADP for the prior Plan Year will be made in
accordance with such Regulations unless the Employer has elected to use the
current year testing method. Plans may be aggregated in order to satisfy Code
Section 401(k) only if they have the same Plan Year and use the same ADP testing
method.     (iii)   For purposes of the ADP test, 401(k) Contributions,
Qualified Matching and/or Qualified Nonelective Contributions (to the extent
included in the

A-2



--------------------------------------------------------------------------------



 



      ADP test) and any other elective deferrals must be made before the last
day of the twelve month period immediately following the Plan Year to which
contributions relate.     (iv)   For purposes of this section, compensation
means compensation as defined in Code Section 415(c)(3). The preceding
notwithstanding, compensation shall include any amount contributed by a Company
on behalf of a Participant pursuant to a salary reduction agreement which is not
includible in the gross income of the Participant under Code Sections 125,
132(f)(4), 401(k), 402(e)(3) or 402(h).     (v)   Notwithstanding any other
provision contained in Schedule A, testing shall be performed consistently with
the regulations, rulings and guidance under Code Section 401(k), and the Plan
hereby incorporates by reference all options relating to testing not
specifically described in this document with the intent to have flexibility in
satisfying the ADP test.     (vi)   The Committee shall maintain records
sufficient to demonstrate satisfaction of the ADP test.     (vii)   The
determination and treatment of the ADP amounts of any Participant shall satisfy
such other requirements as may be prescribed by the Secretary of the Treasury.  
  (viii)   A Participant is a Highly Compensated Employee for a particular Plan
Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year. Similarly, a Participant is a Nonhighly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.

(c)   Excess Contributions. With respect to any Plan Year, Excess Contributions
are the excess of:

  (i)   The aggregate amount of contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year, over    
(ii)   The maximum amount of such contributions permitted by the ADP test for
the Highly Compensated Employees, calculated in the following manner:

  (1)   The 401(k) Contributions are hypothetically reduced for the HCEs with
the highest actual deferral ratio (“ADR”) determined in accordance with
applicable regulations to permit such HCEs’ percentages to equal the greater of
the highest ADR allowed by the ADP test or the ADR of the HCE (or HCEs) with the
next highest ADR. If a lesser reduction is required to satisfy the ADP test,
only the lesser reduction is considered.

A-3



--------------------------------------------------------------------------------



 



  (2)   Step (1) is repeated until the ADP test is satisfied.     (3)   The
total amount of Excess Contribution is the sum of the hypothetical contribution
reduction for each HCE.

    Excess Contributions shall be treated as Annual Additions under the Plan.  
(d)   Allocation of Excess Contributions. The dollar amount of the Excess
Contribution determined in subsection (c) is distributed to the HCEs using the
“dollar leveling method,” as follows:

  (i)   The elective contribution of the HCE with the highest dollar amount of
elective contributions is reduced by the amount that will cause that HCE’s
elective contributions to equal the dollar amount of the elective contributions
of the HCE with the next highest dollar amount of elective contributions.    
(ii)   The amount determined in Step (i) is then distributable to the HCE with
the highest dollar amount of elective contributions.     (iii)   If a lesser
reduction, when added to the total dollar amount already distributable under
these steps, would equal the total Excess Contribution, the lesser reduction
amount is distributable.     (iv)   If the total amount distributable is less
than the total amount of Excess Contributions, the preceding steps are repeated
until the total amount of excess contributions has been apportioned.     (v)  
If the distributions equal to the total amount distributable to HCEs under the
dollar leveling method, adjusted in accordance with subsection (e), are made,
the ADP is treated as meeting the nondiscrimination test of Code
Section 401(k)(3), regardless of whether the ADP, if recalculated after
distributions, would satisfy Code Section 401(k)(3).

(e)   Distribution of Excess Contributions. Notwithstanding any other provision
of this Plan, Excess Contributions apportioned to a Highly Compensated Employee,
plus any income and minus any loss allocable thereto, must be distributed from
such Participant’s 401(k) Account no later than the last day of the Plan Year
next following the Plan Year in which the Excess Contribution arose, in
accordance with IRS guidance, rulings and regulations. To the extent a Highly
Compensated Employee has not reached his or her Catch-Up Contribution limit
under the Plan, Excess Contributions allocated to such Highly Compensated
Employee are treated as Catch-Up Contributions and will not be treated as Excess
Contributions. If such Excess Contributions (other than Catch-Up Contributions)
are distributed more than 2 1/2 months after the last day of the Plan Year in
which such Excess Contributions arose, a ten (10%) percent excise tax will be
imposed on the Company with respect to such amounts.

A-4



--------------------------------------------------------------------------------



 



(i)   Determination of Income or Loss Allocable to Excess Contributions. Excess
Contributions shall be adjusted for any income or loss allocable to such Excess
Contributions up to the date of distribution. The income or loss allocable to a
Participant’s Excess Contributions shall be determined using any of the methods
set forth below:

  (A)   Reasonable Method of Allocating Income. The Committee may use any
reasonable method for computing the income allocable to Excess Contributions,
provided that the method does not violate Code Section 401(a)(4), is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participant’s Accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Contributions merely because the income
allocable to Excess Contributions is determined on a date that is no more than
seven (7) days before the distribution.     (B)   Alternative Method of
Allocating Income. The Committee may allocate income to Excess Contributions for
the Plan Year by multiplying the income for the Plan Year allocable to the
401(k) Contributions and other amounts taken into account under the ADP test
(including contributions made for the Plan Year), by a fraction, the numerator
of which is the Excess Contributions for the Participant for the Plan Year, and
the denominator of which is the sum of (1) the Account Balance attributable to
401(k) Contributions and other amounts taken into account under the ADP test as
of the beginning of the Plan Year; and (2) any additional amount of such
contributions made for the Plan Year.     (C)   Safe Harbor Method of Allocating
Gap Period Income. The Committee may use the safe harbor method in this
paragraph to determine income on Excess Contributions for the gap period. Under
this safe harbor method, income on Excess Contributions for the gap period is
equal to ten percent (10%) of the income allocable to Excess Contributions for
the Plan Year that would be determined under paragraph (B) above, multiplied by
the number of calendar months that have elapsed since the end of the Plan Year.
For purposes of calculating the number of calendar months that have elapsed
under the safe harbor method, a corrective distribution that is made on or
before the fifteenth day of a month is treated as made on the last day of the
preceding month and a distribution made after the fifteenth day of a month is
treated as made on the last day of the month.     (D)   Alternative method for
Allocating Plan Year and Gap Period Income. The Committee may determine the
income for the aggregate of the Plan Year and the gap period, by applying the



A-5



--------------------------------------------------------------------------------



 



alternative method provided by paragraph (B) above to the aggregate period. This
is accomplished by (1) substituting the income for the Plan Year and the gap
period, for the income for the Plan Year, and (2) substituting the amounts taken
into account under the ADP test for the Plan Year and the gap period, for the
amounts taken into account under the ADP test for the Plan Year in determining
the fraction that is multiplied by that income.
     For purposes of this subsection, the gap period means the period between
the end of the Plan Year to a date determined by the Plan Administrator, which
date shall not be more than seven days prior to the date of distribution.

  (ii)   Suspension or Reduction of Contributions. If, prior to the end of a
Plan Year, the Committee determines that a Highly Compensated Employee is likely
to have Excess Contributions for the Plan Year because of the election made
under Section 3.1, the Committee may authorize a suspension or reduction of
401(k) Contributions for such affected Participant as the Committee may
determine. Provided further, if prior to the end of a Plan Year, the Committee
determines that under the provisions of this Section, a Participant is likely to
have Excess Contributions for the next Plan Year because of the election made
under Section 3.1, the Committee shall communicate in writing to affected
Participants, a prospective limitation on the percentage of Compensation which
such Participant may elect to contribute, which limitation may be prospectively
changed at any time by resolution.

  (iii)   Testing. The ADP test shall be performed in accordance with the Code
and applicable IRS guidance, rulings and regulations.     (iv)   Attributable
Matching Contributions. If Excess Contributions are distributed to a
Participant, no Matching Contributions will be made with respect to the Excess
Contributions. If Matching Contributions have already been allocated based on
such Excess Contributions, the Matching Contributions attributable to the Excess
Contributions shall be forfeited upon distribution of the Excess Contributions.

A.2. ACP Test

  (a)   Limitations on Matching Contributions.

  (i)   Actual Contribution Percentage (ACP) Test. Matching Contributions made
under the Plan must meet the Actual Contribution Percentage (ACP) test of Code
Section 401(m). For Plan Years beginning on or after January 1, 2000, the ACP
for the current Plan Year for eligible Participants who are Highly Compensated
Employees for the Plan Year must satisfy one of the following tests:

A-6



--------------------------------------------------------------------------------



 



  (A)   The ACP for eligible Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior Plan Year’s ACP for Participants
who were Nonhighly Compensated Employees for the prior Plan Year multiplied by
1.25; or     (B)   The ACP for Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior Plan Year’s ACP for Participants
who were Nonhighly Compensated Employees for the prior Plan Year multiplied by
two (2), provided that the ACP for Participants who are Highly Compensated
Employees for the Plan Year does not exceed the prior Plan Year’s ACP for
Participants who were Nonhighly Compensated Employees for the prior Plan Year by
more than two (2) percentage points.

(ii)   Current Year Testing       If elected by the Committee, the ACP tests in
(A) and (B) above will be applied by comparing the current Plan Year’s ACP for
Participants who are Highly Compensated Employees for each Plan Year with the
current Plan Year’s ACP for Participants who are Nonhighly Compensated
Employees. The Employer can elect prior year testing for a Plan Year only if the
Plan has used current year testing for each of the preceding 5 Plan Years or if,
as a result of a merger or acquisition described in Code
Section 410(b)(6)(C)(i), the Employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in Code Section 410(b)(6)(C)(ii).   (iii)   Actual
Contribution Percentage (ACP) means, for a specified group of eligible
Participants for a Plan Year, the average of the ratios (calculated separately
for each Participant in such group) of (1) the sum of the Participant’s Matching
Contributions and any Qualified Matching or Qualified Nonelective Contributions
to be used in the ACP test made on behalf of such Participant for the applicable
Plan Year (and disregarding any contributions returned as an excess annual
addition pursuant to Regulation Section 1.415-6(b)(6)(iv)), to (2) the
Participant’s compensation for such Plan Year (whether or not the Employee was a
Participant for the entire Plan Year).       For purposes of this section, an
eligible Participant shall mean any Employee of the Company who is otherwise
authorized under the terms of the Plan to have 401(k) Contributions or Matching
Contributions allocated to his or her Account for the Plan Year (or prior Plan
Year, as applicable). If 401(k) Contributions are required to receive a Matching
Contribution, any Employee who would be an eligible Participant if such Employee
had made a 401(k) Contribution shall be treated as an eligible Participant.

A-7



--------------------------------------------------------------------------------



 



Under regulations, the Committee also may elect to use 401(k) Contributions in
the ACP test so long as the ADP test is met before the 401(k) Contributions are
used in the ACP test and continues to be met following the exclusion of those
401(k) Contributions that are used to meet the ACP test.

(b)   Additional Rules

  (i)   The ACP for any Participant who is a Highly Compensated Employee and who
is eligible to have Matching Contributions and 401(k) Contributions, if
applicable, allocated to his or her account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Company, shall be determined as if the total of such matching
contributions and before-tax contributions, if applicable, was made under each
plan. If a Highly Compensated Employee participates in two or more cash or
deferred arrangements that have different plan years, all Matching Contributions
made during the Plan Year under all such arrangement shall be aggregated.    
(ii)   In the event that this Plan satisfies the requirements of Code
Sections 401(m), 401(a)(4) or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this section shall be
applied by determining the ACP of Employees as if all such plans were a single
plan. If more than 10 percent of the Employer’s Nonhighly Compensated Employees
are involved in a plan coverage change as defined in Regulations
1.401(m)-2(c)(4), then any adjustments to the Nonhighly Compensated Employees’
ADP for the prior Plan Year will be made in accordance with such Regulations
unless the Employer has elected to use the current year testing method. Plans
may be aggregated in order to satisfy Code Section 401(m) only if they have the
same Plan Year and use the same ACP testing method.     (iii)   For purposes of
the ACP test, Matching Contributions, Qualified Matching Contributions and
Qualified Nonelective Contributions will be considered made for a Plan Year if
made no later than the end of the twelve month period beginning on the day after
the close of the applicable Plan Year.     (iv)   For purposes of this Section,
compensation means compensation as defined in Section A.1(b)(iv).     (v)  
Notwithstanding any other provision contained in Schedule A, testing shall be
performed consistently with regulations, rulings and guidance under Code
Section 401(m), and the Plan hereby incorporates by reference all options
relating to testing not specifically described in this document with the intent
to have flexibility in satisfying the ACP test.     (vi)   The Committee shall
maintain records sufficient to demonstrate satisfaction of the ACP test.



A-8



--------------------------------------------------------------------------------



 



  (vii)   A Participant is a Highly Compensated Employee for a particular Plan
Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year. Similarly, a Participant is a Nonhighly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.

(c)   Excess Aggregate Contributions. With respect to any Plan Year, Excess
Aggregate Contributions are the excess of:

  (i)   The aggregate amount of Matching Contributions, 401(k) Contributions,
and if treated as matching contributions for purposes of the ACP test, Qualified
Matching and/or Qualified Nonelective Contributions, taken into account in
computing the ACP of Highly Compensated Employees for such Plan Year, over

  (ii)   The maximum amount of such contributions permitted by the ACP test for
the Highly Compensated Employees, calculated in the following manner:

  (1)   The Matching Contributions are hypothetically reduced for the HCEs with
the highest actual contribution ratio (“ACR”) determined in accordance with
applicable regulations so that such HCEs’ ACR equals the greater of the highest
percentage allowed by the ACP test or the ACR of the HCE (or HCEs) with the next
highest ACR. If a lesser reduction is required to satisfy the ACP test, only the
lesser reduction is considered.     (2)   Step (1) is repeated until the ACP
test is satisfied.     (3)   The total amount of Excess Aggregate Contributions
is the sum of the hypothetical contribution reductions for each HCE.

    Such determination shall be made after first determining Excess
Contributions pursuant to Section A.1 and then determining Excess Aggregate
Contributions pursuant to this Section A.2.   (d)   Allocation of Excess
Aggregate Contributions. The total dollar amount of the Excess Aggregate
Contributions determined in subsection (c) is distributed to the HCEs using the
“dollar leveling method,” as follows:

  (i)   The Excess Aggregate Contribution of the HCE with the highest dollar
amount of Excess Aggregate Contributions is reduced by the amount that will
cause that HCE’s Excess Aggregate Contributions to equal the dollar amount of
the HCE with the next highest dollar amount of Excess Aggregate Contributions.  
  (ii)   The amount determined in Step (i) is then distributable to the HCE with
the highest dollar amount of Excess Aggregate Contributions.

A-9



--------------------------------------------------------------------------------



 



  (iii)   If a lesser reduction, when added to the total dollar amount already
distributable under these steps would equal the total Excess Aggregate
Contribution, the lesser reduction amount is distributable.     (iv)   If the
total amount distributable is less than the total amount of Excess Aggregate
Contributions, the preceding steps are repeated until the total amount of Excess
Aggregate Contributions has been apportioned.     (v)   If distributions equal
to the total amount distributable to HCEs under the dollar leveling method,
adjusted in accordance with subsection (e), are made, the ACP is treated as
meeting the nondiscrimination test of Code Section 401(m)(2), regardless of
whether the ACP, if recalculated after distributions, would satisfy Code
Section 401(m)(2).

(e)   Distribution of Excess Aggregate Contributions. Notwithstanding any other
provision of this Plan, Excess Aggregate Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited, to the extent not vested,
or if not forfeitable, shall be distributed, in accordance with IRS guidance,
rulings and regulations to the Highly Compensated Employees to whose Accounts
Excess Aggregate Contributions were allocated, from such Participants’ Matching
Accounts (and, if applicable, the Participants’ Qualified Nonelective
Contributions Accounts and 401(k) Accounts) no later than the last day of the
Plan Year next following the Plan Year to which such Excess Aggregate
Contributions relate . If such Excess Aggregate Contributions are distributed
more than 2 1/2 months after the last day of the Plan Year to which such Excess
Aggregate Contributions relate, a ten percent (10%) excise tax will be imposed
on the Company maintaining the Plan with respect to such amounts.       Excess
Aggregate Contributions shall be treated as Annual Additions under the Plan for
Code Section 415 purposes.   (f)   Determination of Income or Loss Allocable to
Excess Aggregate Contributions. Excess Aggregate Contributions shall be adjusted
for any income or loss allocable to such Excess Aggregate Contributions up to
the date of distribution. The income or loss allocable to a Participant’s Excess
Aggregate Contributions shall be determined using any of the methods set forth
below:

  (A)   Reasonable Method of Allocating Income. The Committee may use any
reasonable method for computing the income allocable to Excess Aggregate
Contributions, provided that the method does not violate Code Section 401(a)(4),
is used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s Accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Aggregate Contributions merely because
the income allocable to Excess Aggregate Contributions is determined on a date
that is no more than seven (7) days before the distribution.

A-10



--------------------------------------------------------------------------------



 



  (B)   Alternative Method of Allocating Income. The Committee may allocate
income to Excess Aggregate Contributions for the Plan Year by multiplying the
income for the Plan Year allocable to the Matching Contributions and other
amounts taken into account under the ACP test (including contributions made for
the Plan Year), by a fraction, the numerator of which is the Excess Aggregate
Contributions for the Participant for the Plan Year, and the denominator of
which is the sum of (1) the Account Balance attributable to Matching
Contributions and other amounts taken into account under the ACP test as of the
beginning of the Plan Year; and (2) any additional amount of such contributions
made for the Plan Year.     (C)   Safe Harbor Method of Allocating Gap Period
Income. The Committee may use the safe harbor method in this paragraph to
determine income on Excess Aggregate Contributions for the gap period. Under
this safe harbor method, income on Excess Aggregate Contributions for the gap
period is equal to ten percent (10%) of the income allocable to Excess Aggregate
Contributions for the Plan Year that would be determined under paragraph
(B) above, multiplied by the number of calendar months that have elapsed since
the end of the Plan Year. For purposes of calculating the number of calendar
months that have elapsed under the safe harbor method, a corrective distribution
that is made on or before the fifteenth day of a month is treated as made on the
last day of the preceding month and a distribution made after the fifteenth day
of a month is treated as made on the last day of the month.     (D)  
Alternative method for Allocating Plan Year and Gap Period Income. The Committee
may determine the income for the aggregate of the Plan Year and the gap period,
by applying the alternative method provided by paragraph (B) above to the
aggregate period. This is accomplished by (1) substituting the income for the
Plan Year and the gap period, for the income for the Plan Year, and (2)
substituting the amounts taken into account under the ACP test for the Plan Year
and the gap period, for the amounts taken into account under the ACP test for
the Plan Year in determining the fraction that is multiplied by that income.

     For purposes of this subsection, the gap period means the period between
the end of the Plan Year to a date determined by the Plan Administrator, which
date shall not be more than seven days prior to the date of distribution.

(g)   Testing. The ACP test shall be performed in accordance with the Code and
applicable IRS guidance, rulings and regulations.

A-11



--------------------------------------------------------------------------------



 



    A.3. Excess 401(k) Deferrals. 401(k) Contributions that are includible in a
Participant’s gross income under Code Section 402(g) to the extent such
Participant’s 401(k) Contributions for a taxable year exceed the dollar
limitation under such Code Section are “Excess 401(k) Deferrals.” Excess 401(k)
Deferrals are treated as annual additions under the Plan for Code Section 415
purposes, unless such amounts are distributed on or before April 15th of the
calendar year following the close of the Participant’s taxable year in which
such Excess 401(k) Deferrals arose. The Participant must notify the Committee by
April 1st of each year of the amount of the Excess 401(k) Deferrals to be
assigned to the Plan with respect to a prior Plan Year. A Participant is deemed
to notify the Committee of any Excess 401(k) Deferrals that arise if such Excess
401(k) Deferrals arise solely from 401(k) Contributions made under this Plan or
any other plans of the Company.

  (a)   Distribution of Excess 401(k) Deferrals. Notwithstanding any other
provision of the Plan, Excess 401(k) Deferrals, plus any income and minus any
loss allocable thereto, shall be distributed to the Participant on or before
April 15th of the calendar year following the close of the Participant’s taxable
year in which such Excess 401(k) Deferrals arose in accordance with IRS
guidance, rulings and regulations. The amount to be distributed with respect to
a Participant for a Plan Year is reduced by any Excess 401(k) Deferrals
previously distributed to the Participant for the Plan Year.         Excess
401(k) Deferrals that are distributed after April 15th are includible in the
Participant’s gross income in both the taxable year in which such Excess 401(k)
Deferrals are deferred and in the taxable year in which such Excess 401(k)
Deferrals are distributed.

  (b)   Determination of Income or Loss Allocable to Excess 401(k) Deferrals.
Excess 401(k) Deferrals shall be adjusted for any income or loss allocable to
such Contributions up to the date of distribution. The income or loss allocable
to a Participant’s Excess 401(k) Deferrals shall be determined using any of the
methods set forth below:

  (A)   Reasonable Method of Allocating Income. The Committee may use any
reasonable method for computing the income allocable to Excess 401(k) Deferrals,
provided that the method does not violate Code Section 401(a)(4), is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participant’s Accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess 401(k) Deferrals merely because the
income allocable to Excess 401(k) Deferrals is determined on a date that is no
more than seven (7) days before the distribution.     (B)   Alternative Method
of Allocating Income. The Committee may allocate income to Excess 401(k)
Deferrals for the Plan Year by multiplying the income for the Plan Year
allocable to the 401(k)

A-12



--------------------------------------------------------------------------------



 



      Contributions by a fraction, the numerator of which is the Excess 401(k)
Deferrals for the Participant for the Plan Year, and the denominator of which is
the sum of (1) the Account Balance attributable to 401(k) Contributions; and
(2) any additional amount of such contributions made for the Plan Year.     (C)
  Safe Harbor Method of Allocating Gap Period Income. The Committee may use the
safe harbor method in this paragraph to determine income on Excess 401(k)
Deferrals for the gap period. Under this safe harbor method, income on Excess
401(k) Deferrals for the gap period is equal to ten percent (10%) of the income
allocable to Excess 401(k) Deferrals for the Plan Year that would be determined
under paragraph (B) above, multiplied by the number of calendar months that have
elapsed since the end of the Plan Year. For purposes of calculating the number
of calendar months that have elapsed under the safe harbor method, a corrective
distribution that is made on or before the fifteenth day of a month is treated
as made on the last day of the preceding month and a distribution made after the
fifteenth day of a month is treated as made on the last day of the month.    
(D)   Alternative method for Allocating Plan Year and Gap Period Income. The
Committee may determine the income for the aggregate of the Plan Year and the
gap period, by applying the alternative method provided by paragraph (B) above
to the aggregate period. This is accomplished by (1) substituting the income for
the Plan Year and the gap period, for the income for the Plan Year, and (2)
substituting the amounts taken into account for the Plan Year and the gap
period, for the amounts taken into account for the Plan Year in determining the
fraction that is multiplied by that income.

            For purposes of this section, the gap period means the period
between the end of the Plan Year to a date determined by the Plan Administrator,
which date shall not be more than seven days prior to the date of distribution.
    (c)   Attributable Matching Contributions. If Excess 401(k) Deferrals are
distributed to a Participant, no Matching Contributions will be made with
respect to the Excess 401(k) Deferrals. If Matching Contributions have already
been allocated based on such Excess 401(k) Deferrals, the Matching Contributions
attributable to the Excess 401(k) Deferrals shall be forfeited.

A.4. Forfeitures.
     All forfeitures under this Schedule A shall be used in the discretion of
the Company to reduce Employer contributions or to pay administrative expenses
of the Plan.

A-13



--------------------------------------------------------------------------------



 



SCHEDULE B
ELIGIBLE UNION EMPLOYEES
Agreement with Office and Professional Employees International Union, Local 108
B-1

 



--------------------------------------------------------------------------------



 



SCHEDULE C
PARTICIPATING AFFILIATES

1.   International Helicopter Transport, Inc.   2.   Evangeline Airmotive, Inc.
  3.   Acadian Composites, Limited Liability Co.   4.   Air Evac Services, Inc.
  5.   PHI Aeromedical Services, Inc.   6.   Petroleum Helicopters
International, Inc.

C-1

 